Exhibit 10.1

 

 

 

CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT

by and among

Local Corporation, as Issuer and Seller

and

the Purchasers named herein, as Purchasers

with respect to Seller’s

7% Convertible Notes Due April 11, 2015

and Warrants to Purchase Common Stock

April 10, 2013

 

 

 



--------------------------------------------------------------------------------

Table of Exhibits and Schedules

 

Exhibit A    Form of 7% Convertible Note Exhibit B    Form of Warrant Exhibit C
   Form of Investor Rights Agreement Exhibit D    Form of Subsidiary Guaranty
Exhibit E    Form of Opinion of Seller’s Counsel Schedule 1    Purchasers and
Amount of Notes and Warrants Purchased Annex A    Collateral Description

Seller Disclosure Schedule—Delivered Separately

 

2



--------------------------------------------------------------------------------

CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT

This CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT (“Agreement”) is dated as
of April 10, 2013, by and among Local Corporation, a Delaware corporation (the
“Seller” or “Company”), and each of the persons listed on Schedule 1 hereto
(each is individually referred to as a “Purchaser” and collectively, the
“Purchasers”).

W I T N E S S E T H:

WHEREAS, each of the Purchasers is willing to purchase from the Seller, and the
Seller desires to sell to the Purchasers, up to an aggregate of $5,000,000 in
principal amount of the Seller’s 7% Convertible Notes Due April 11, 2015
(“Notes”), and Common Stock Purchase Warrants (the “Warrants”) entitling the
holders thereof to purchase shares of the Seller’s common stock, $0.00001 par
value (the “Common Stock”), for an aggregate purchase price equal to the
aggregate principal amount of Notes purchased, as more fully set forth herein;
and

NOW THEREFORE, in consideration of the mutual promises and representations,
warranties, covenants and agreements set forth herein, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I—PURCHASE AND SALE

1.1 Purchase and Sale.

(a) Closing. Subject to the terms and conditions set forth in this Agreement, at
the closing of the transactions contemplated under this Agreement (the
“Closing”), each Purchaser shall purchase, severally and not jointly, and the
Seller shall issue and sell, to each Purchaser, such principal amount of Notes
and such number of Warrants set forth opposite such Purchaser’s name on Schedule
1 hereto. The Closing shall occur as promptly as practicable, but no later than
five (5) business days, following satisfaction or waiver of the conditions set
forth in Sections 6.1 and 6.2, at the offices of Peter J. Weisman, P.C., Two
Rector Street, 3rd Floor, New York, NY 10006 (“Weisman”), or on such other date
and at such other location as the Seller and Purchasers shall mutually agree. On
or prior to the Closing, the Seller shall deliver to Weisman all originally
executed Notes and Warrants to be held in escrow pending the Seller’s receipt of
the Purchase Price from the Purchasers at the Closing.

(b) Purchase Price. The purchase price (the “Purchase Price”) to be paid by each
Purchaser to the Seller to acquire the Notes and the applicable Warrants at
Closing shall be equal to the total amount set forth on Schedule 1 hereto
opposite such Purchaser’s name as the Purchase Price for such Purchaser.

(c) Warrants. The total number of shares of Common Stock for which each
Purchaser’s Warrant shall be exercisable shall equal 30% of such Purchaser’s
Purchase Price divided by the Conversion Price (as set forth in the Notes).

(d) Definitions. The shares of Common Stock issuable upon conversion of the
Notes (including without limitation in payment upon purchase or redemption
thereof) or upon payment of interest thereon are referred to herein as the
“Conversion Shares,” and the shares of Common Stock issuable upon exercise of
the Warrants are referred to herein as the “Warrant Shares.” The date on which
the Closing occurs is the “Closing Date”.

 

1



--------------------------------------------------------------------------------

1.2 Terms of the Notes and Warrants. The terms and provisions of the Notes are
more fully set forth in the form of Note, attached hereto as Exhibit A. The
terms and provisions of the Warrants are more fully set forth in the form of
Common Stock Purchase Warrant, attached hereto as Exhibit B.

ARTICLE II—TRANSFERS AND LEGENDS

2.1 Transfers. Except as required by federal securities laws and the securities
law of any state or other jurisdiction within the United States, the Notes,
Conversion Shares, Warrants and Warrant Shares (collectively, the “Securities”)
may be transferred, in whole or in part, by any of the Purchasers at any time.
In the case of Notes, such transfer may be effected by delivering written
transfer instructions to the Seller, and the Seller shall reflect such transfer
on its books and records and reissue Notes upon surrender of such Notes being
transferred. Any such transfer shall be made by a Purchaser in accordance with
applicable law. In connection with any transfer of Securities other than
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), or to the Seller, the Seller may
require the transferor thereof to furnish to the Seller an opinion of counsel
selected by the transferor, such counsel and the form and substance of which
opinion shall be reasonably satisfactory to the Seller and Seller’s counsel, to
the effect that such transfer does not require registration under the Securities
Act; provided, that in the case of a transfer of Conversion Shares and/or
Warrant Shares pursuant to Rule 144 under the Securities Act, no opinion shall
be required if the transferor provides the Seller with a customary seller’s
representation letter. Notwithstanding the foregoing, the Seller hereby consents
to and agrees to register on the books of the Seller and with any transfer agent
for the securities of the Seller, without any such legal opinion, any transfer
of Securities by a Purchaser to an Affiliate of such Purchaser, provided that
the transferee certifies to the Seller that it is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and that it is acquiring the
Securities solely for investment purposes (subject to the qualifications hereof)
and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part in violation of the Securities Act. The Seller shall
reissue certificates evidencing the Securities upon surrender of certificates
evidencing the Securities being transferred in accordance with this Section 2.1.
An “Affiliate” means any Person (as such term is defined below) that, directly
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with a Person, as such terms are used in and
construed under Rule 144 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser. A “Person” means any individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision of any thereof) or other entity of any kind.

2.2 Legends. The certificates representing the Securities, unless such
Securities are registered under the Securities Act or eligible for resale
without registration pursuant to Rule 144 under the Securities Act, shall bear
the following legends:

 

2



--------------------------------------------------------------------------------

“THE SHARES REPRESENTED BY, OR ACQUIRABLE UPON CONVERSION OR EXERCISE OF
SECURITIES EVIDENCED BY, THIS [NOTE] [WARRANT] [CERTIFICATE] HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED
OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT
UNLESS, IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, SUCH
REGISTRATION IS NOT REQUIRED.”

“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS [NOTE]
[WARRANT] [CERTIFICATE] IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN
INVESTOR RIGHTS AGREEMENT DATED AS OF APRIL 11, 2013, AS AMENDED FROM TIME TO
TIME, AMONG THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES.
COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY
THE HOLDER OF RECORD OF THIS [NOTE] [WARRANT] [CERTIFICATE] TO THE SECRETARY OF
THE COMPANY.”

ARTICLE III—REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller represents and warrants to the Purchasers, in each case, except as
set forth in the schedules delivered herewith (collectively, the “Disclosure
Schedules”) as of the date of this Agreement (unless reference is made as to the
Closing Date only) and as of the Closing Date, as follows:

3.1 Corporate Existence and Power; Subsidiaries. The Seller and its Subsidiaries
are corporations duly incorporated, validly existing and in good standing under
the laws of the state in which they are incorporated, and have all corporate
powers required to carry on their business as now conducted. The Seller and its
Subsidiaries are duly qualified to do business as a foreign corporation and are
in good standing in each jurisdiction where the character of the property owned
or leased by them or the nature of their activities makes such qualification
necessary, except for those jurisdictions where the failure to be so qualified
would not have a Material Adverse Effect on the Seller or any of its
Subsidiaries. For purposes of this Agreement, the term “Material Adverse Effect”
means, with respect to any person or entity, a material adverse effect on its
and its Subsidiaries’ condition (financial or otherwise), business, properties,
assets, liabilities (including contingent liabilities), results of operations or
current prospects as described in the Seller’s SEC Documents (as defined below)
filed within the past year, on the transactions contemplated hereby or by the
agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Seller to perform its
obligations hereunder or under the Related Documents. True and complete copies
of the Seller’s Certificate of Incorporation, as amended, and Bylaws, as
amended, as currently in effect and as will be in effect on the Closing Date
(collectively, the “Certificate and Bylaws”), have previously been provided to
the Purchasers. For purposes of this Agreement, the term “Subsidiary” or
“Subsidiaries” means, with respect to any entity, any corporation or other
organization of which securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions are directly or indirectly owned by such entity or
of which such entity is a partner or is, directly or indirectly, the beneficial
owner of 50% or more of any class of equity securities or equivalent profit
participation interests, or is considered a “significant subsidiary” as defined
in Rule 1-02(w) of Regulation S-X promulgated by the Commission under the
Exchange Act. The Seller has no Subsidiaries other than those listed on Schedule
3.19 hereto, each of which, unless otherwise indicated, is wholly-owned by the
Seller.

 

3



--------------------------------------------------------------------------------

3.2 Corporate Authorization. The execution, delivery and performance by the
Seller of this Agreement, the Notes, the Warrants, the Investor Rights
Agreement, the Guaranty and each of the other documents executed by the Seller
and its subsidiaries pursuant to and in connection with this Agreement
(collectively, the “Related Documents”), and the consummation of the
transactions contemplated hereby and thereby (including, but not limited to, the
sale and delivery of the Notes and the Warrants, and the subsequent issuance of
the Conversion Shares upon conversion of the Notes and the Warrant Shares upon
exercise of the Warrants) have been duly authorized, and no additional corporate
or stockholder action is required for the approval of this Agreement. The
Conversion Shares and the Warrant Shares have been duly reserved for issuance by
the Seller (without regard to any limitations on issuance or beneficial
ownership). This Agreement and the Related Documents have been or, to the extent
contemplated hereby or by the Related Documents, will be duly executed and
delivered and constitute the legal, valid and binding agreement of the Seller,
enforceable against the Seller in accordance with their terms, except as may be
limited by bankruptcy, reorganization, insolvency, moratorium and similar laws
of general application relating to or affecting the enforcement of rights of
creditors, and except as enforceability of its obligations hereunder are subject
to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

3.3 Charter, Bylaws and Corporate Records. The minute books of the Seller and
its Subsidiaries contain complete and accurate records of all meetings and other
corporate actions of the board of directors, committees of the board of
directors, incorporators and stockholders of the Seller and its Subsidiaries.
All material corporate decisions and actions have been validly made or taken.
All corporate books, including without limitation the share transfer register,
comply with applicable laws and regulations and have been regularly updated.
Such books fully and correctly reflect all the decisions of the stockholders.

3.4 Governmental Authorization. Except as otherwise specifically contemplated in
this Agreement and the Related Documents, and except for: (i) the filings
referenced in Sections 5.10 and 5.11; (ii) the filing of a Form D with respect
to the Notes and Warrants under Regulation D under the Securities Act; (iii) the
filing of the Registration Statement with the Commission; (iv) the
application(s) to each trading market for the listing of the Conversion Shares
and the Warrant Shares for trading thereon; and (v) any filings required under
state securities laws that are permitted to be made after the date hereof, the
execution, delivery and performance by the Seller of this Agreement and the
Related Documents, and the consummation of the transactions contemplated hereby
and thereby (including, but not limited to, the sale and delivery of the Notes
and Warrants and the subsequent issuance of the Conversion Shares and Warrant
Shares upon conversion of the Notes or otherwise or exercise of the Warrants, as
applicable) by the Seller require no action by or in respect of, or filing with,
any governmental body, agency, official or authority.

3.5 Non-Contravention. The execution, delivery and performance by the Seller of
this Agreement and the Related Documents, and the consummation by the Seller of
the transactions contemplated hereby and thereby (including the issuance of the
Conversion Shares and Warrant

 

4



--------------------------------------------------------------------------------

Shares) do not and will not (a) contravene or conflict with the Certificate (as
amended by any Certificate of Designation) and Bylaws of the Seller and its
Subsidiaries or any material agreement to which the Seller is a party or by
which it is bound; (b) contravene or conflict with or constitute a violation of
any provision of any law, regulation, judgment, injunction, order or decree
binding upon or applicable to the Seller or its Subsidiaries; (c) constitute a
default (or would constitute a default with notice or lapse of time or both)
under or give rise to a right of termination, cancellation or acceleration or
loss of any benefit under any material agreement, contract or other instrument
binding upon the Seller or its Subsidiaries or under any material license,
franchise, permit or other similar authorization held by the Seller or its
Subsidiaries; or (d) result in the creation or imposition of any Lien (as
defined below) on any asset of the Seller or its Subsidiaries, except as is
otherwise contemplated by this Agreement or the Related Documents. For purposes
of this Agreement, the term “Lien” means, with respect to any asset, any
mortgage, lien, pledge, charge, security interest, claim or encumbrance of any
kind in respect of such asset.

3.6 SEC Documents. The Seller is obligated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”) to file reports pursuant to Sections 13 or
15(d) thereof (all such reports filed or required to be filed by the Seller,
including all exhibits thereto or incorporated therein by reference, and all
documents filed by the Seller under the Securities Act hereinafter called the
“SEC Documents”). The Seller has filed all reports or other documents required
to be filed under the Exchange Act. All SEC Documents filed by the Seller as of
or for any period beginning after December 31, 2011 (i) were prepared in all
material respects in accordance with the requirements of the Exchange Act and
(ii) did not at the time they were filed (or, if amended or superseded by a
filing prior to the date hereof, then on the date of such filing) contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. The Seller has
previously delivered to the Purchaser a correct and complete copy of each report
(including without limitation the most recent Proxy Statement) which the Seller
filed with the Securities and Exchange Commission (the “SEC” or the
“Commission”) under the Exchange Act for any period ending on or after
December 31, 2012 (the “Recent Reports”) to the extent not available via EDGAR.
None of the information about the Seller or any of its Subsidiaries which has
been disclosed to the Purchasers herein or in the course of discussions and
negotiations with respect hereto which is not disclosed in the Recent Reports is
or was required to be so disclosed, and no material non-public information has
been disclosed to the Purchasers. To the extent that the Seller fails to so
publicly disclose any such material non-public information prior to such date,
any Purchaser in possession of such information shall be permitted to publicly
disclose such material non-public information. The Seller agrees that it shall
not furnish any Purchaser any material non-public information concerning the
Seller which it does not intend to disclose on or prior to such date.

3.7 Financial Statements. The financial statements of the Seller included in the
SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Seller and its consolidated subsidiaries as of and

 

5



--------------------------------------------------------------------------------

for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. All material agreements to which the
Seller and its Subsidiaries are a party or to which any of their respective
property or assets are subject that are required to be filed as Exhibits to the
SEC Documents under Item 601 of Regulation S-K are included as a part of, or
specifically identified in, the SEC Documents.

3.8 Compliance with Law. The Seller and its Subsidiaries are in compliance and
have conducted their business so as to comply with all laws, rules and
regulations, judgments, decrees or orders of any court, administrative agency,
commission, regulatory authority or other governmental authority or
instrumentality, domestic or foreign, applicable to their operations, the
violation of which would cause a Material Adverse Affect. There are no judgments
or orders, injunctions, decrees, stipulations or awards (whether rendered by a
court or administrative agency or by arbitration), including any such actions
relating to affirmative action claims or claims of discrimination, against the
Seller or its Subsidiaries or against any of their properties or businesses, the
violation of which may be reasonably likely to cause a Material Adverse Affect.

3.9 No Defaults. Except as disclosed in Schedule 3.9, the Seller and its
Subsidiaries are not, nor have they received notice that they would be with the
passage of time, giving of notice, or both, (i) in violation of any provision of
their Certificate and Bylaws (ii) in default or violation of any term, condition
or provision of (A) any judgment, decree, order, injunction or stipulation
applicable to the Seller or its Subsidiaries or (B) any agreement, note,
mortgage, indenture, contract, lease or instrument, permit, concession,
franchise or license to which the Seller or its Subsidiaries are a party or by
which the Seller or its Subsidiaries or their properties or assets may be bound,
and no circumstances exist which would entitle any party to any agreement, note,
mortgage, indenture, contract, lease or instrument to which such Seller or its
Subsidiaries are a party, to terminate such as a result of such Seller or its
Subsidiaries, having failed to meet any provision thereof including, but not
limited to, meeting any applicable milestone under any agreement or contract
which would reasonably be expected to have a Material Adverse Effect on the
Seller or its Subsidiaries.

3.10 Litigation. Except as disclosed in the Recent Reports, there is no action,
suit, proceeding, judgment, claim or investigation pending or, to the best
knowledge of the Seller, threatened against the Seller and its Subsidiaries
which could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on the Seller or its Subsidiaries or which in any manner
challenges or seeks to prevent, enjoin, alter or materially delay any of the
transactions contemplated hereby, and Seller is not aware of any basis for the
assertion of any of the foregoing.

There are no claims or complaints existing or, to the knowledge of the Seller or
its Subsidiaries, threatened for product liability in respect of any product of
the Seller or its Subsidiaries, and the Seller and its Subsidiaries are not
aware of any basis for the assertion of any such claim.

3.11 Absence of Certain Changes. Since December 31, 2012, the Seller has
conducted its business only in the ordinary course and there has not occurred,
except as set forth in the Recent Reports or any exhibit thereto or incorporated
by reference therein:

 

6



--------------------------------------------------------------------------------

(a) Any event, to Seller’s knowledge, that could reasonably be expected to have
a Material Adverse Effect on the Seller or any of its Subsidiaries;

(b) Any amendments or changes in the Certificate or Bylaws of the Seller and its
Subsidiaries;

(c) Any damage, destruction or loss, whether or not covered by insurance, that
would, individually or in the aggregate, have or would be reasonably likely to
have, a Material Adverse Effect on the Seller and its Subsidiaries;

(d) Except as set forth in the Recent Reports, any

(i) incurrence, assumption or guarantee by the Seller or its Subsidiaries of any
debt for borrowed money other than for equipment leases;

(ii) issuance or sale of any securities convertible into or exchangeable for
securities of the Seller other than to directors, employees and consultants
pursuant to existing equity compensation or stock purchase plans of the Seller;

(iii) issuance or sale of options or other rights to acquire from the Seller or
its Subsidiaries, directly or indirectly, securities of the Seller or any
securities convertible into or exchangeable for any such securities, other than
options issued to directors, employees and consultants in the ordinary course of
business in accordance with past practice;

(iv) issuance or sale of any stock, bond or other corporate security;

(v) discharge or satisfaction of any material Lien, other than current
liabilities incurred since December 31, 2012 in the ordinary course of business;

(vi) declaration or making any payment or distribution to stockholders or
purchase or redemption of any share of its capital stock or other security;

(vii) sale, assignment or transfer of any of its intangible assets except in the
ordinary course of business, or cancellation of any debt or claim except in the
ordinary course of business;

(viii) waiver of any right of substantial value whether or not in the ordinary
course of business;

(ix) material change in officer compensation except in the ordinary course of
business and consistent with past practices; or

(x) other commitment (contingent or otherwise) to do any of the foregoing.

(e) Any creation, sufferance or assumption by the Seller or any of its
Subsidiaries of any Lien on any asset (other than Liens existing on the date
hereof in favor of Square 1 to secure the Seller’s obligations under the Square
1 Facility (as such terms are defined herein)) or any making of any loan,
advance or capital contribution to or investment in any Person in an aggregate
amount which exceeds $50,000 outstanding at any time;

 

7



--------------------------------------------------------------------------------

(f) Any entry into, amendment of, relinquishment, termination or non-renewal by
the Seller or its Subsidiaries of any material contract, license, lease,
transaction, commitment or other right or obligation, other than in the ordinary
course of business; or

(g) Any transfer or grant of a right with respect to the trademarks, trade
names, service marks, trade secrets, copyrights or other intellectual property
rights owned or licensed by the Seller or its Subsidiaries, except as among the
Seller and its Subsidiaries.

3.12 No Undisclosed Liabilities. Except as set forth in the Recent Reports, and
except for liabilities and obligations incurred in the ordinary course of
business since December 31, 2012, as of the date hereof, (i) the Seller and its
Subsidiaries do not have any material liabilities or obligations (absolute,
accrued, contingent or otherwise) which, and (ii) there has not been any aspect
of the prior or current conduct of the business of the Seller or its
Subsidiaries which may form the basis for any material claim by any third party
which if asserted could result in any such material liabilities or obligations
which, are not fully reflected, reserved against or disclosed in the balance
sheet of the Seller as at December 31, 2011. Without limited the foregoing, the
Seller does not currently have any Indebtedness (as defined in the Notes), other
than the Square 1 Facility (as defined in the Notes), except as set forth in
Schedule 3.12 of the Disclosure Schedule.

3.13 Taxes. All tax returns and tax reports required to be filed with respect to
the income, operations, business or assets of the Seller and its Subsidiaries
have been timely filed (or appropriate extensions have been obtained) with the
appropriate governmental agencies in all jurisdictions in which such returns and
reports are required to be filed, and all of the foregoing as filed are correct
and complete and, in all material respects, reflect accurately all liability for
taxes of the Seller and its Subsidiaries for the periods to which such returns
relate, and all amounts shown as owing thereon have been paid. All income,
profits, franchise, sales, use, value added, occupancy, property, excise,
payroll, withholding, FICA, FUTA and other taxes (including interest and
penalties), if any, collectible or payable by the Seller and its Subsidiaries or
relating to or chargeable against any of its material assets, revenues or income
or relating to any employee, independent contractor, creditor, stockholder or
other third party through the Closing Date, will have been fully collected and
paid by such date if due by such date or provided for by adequate reserves in
the Financial Statements as of and for the periods ended December 31, 2011
(other than taxes accruing after such date) and all similar items due through
the Closing Date will have been fully paid by that date or provided for by
adequate reserves, whether or not any such taxes were reported or reflected in
any tax returns or filings. No taxation authority has sought to audit the
records of the Seller or any of its Subsidiaries for the purpose of verifying or
disputing any tax returns, reports or related information and disclosures
provided to such taxation authority, or for the Seller’s or any of its
Subsidiaries’ alleged failure to provide any such tax returns, reports or
related information and disclosure. No material claims or deficiencies have been
asserted against or inquiries raised with the Seller or any of its Subsidiaries
with respect to any taxes or other governmental charges or levies which have not
been paid or otherwise satisfied, including claims that, or inquiries whether,
the Seller or any of its Subsidiaries has not filed a tax return that it was
required to file, and, to the best of the Seller’s knowledge, there exists no
reasonable basis for the making of any such claims or inquiries. Neither the
Seller nor any of its Subsidiaries has waived any restrictions on assessment or
collection of taxes or consented to the extension of any statute of limitations
relating to taxation.

 

8



--------------------------------------------------------------------------------

3.14 Interests of Officers, Directors and Other Affiliates. The description of
any interest held, directly or indirectly, by any officer, director or other
Affiliate of Seller (other than the interests of the Seller and its Subsidiaries
in such assets) in any property, real or personal, tangible or intangible, used
in or pertaining to Seller’s business, including any interest in the
Intellectual Property (as defined in Section 3.15 hereof), as set forth in the
Recent Reports, is true and complete, and no officer, director or other
Affiliate of the Seller has any interest in any property, real or personal,
tangible or intangible, used in or pertaining to the Seller’s business,
including the Seller’s Intellectual Property, other than as set forth in the
Recent Reports.

3.15 Intellectual Property. Other than as set forth in the Recent Reports or on
Schedule 3.15:

(a) the Seller or a Subsidiary thereof has the right to use or is the sole and
exclusive owner of all right, title and interest in and to all foreign and
domestic patents, patent rights, trademarks, service marks, trade names, brands
and copyrights (whether or not registered and, if applicable, including pending
applications for registration) owned, used or controlled by the Seller and its
Subsidiaries (collectively, the “Rights”) and, to the Seller’s knowledge, in and
to each material invention, software, trade secret, technology, product,
composition, formula, method of process used by the Seller or its Subsidiaries
(the Rights and such other items, the “Intellectual Property”), and, to the
Seller’s knowledge, has the right to use the same, free and clear of any claim
or conflict with the rights of others;

(b) no royalties or fees (license or otherwise) are payable by the Seller or its
Subsidiaries to any Person by reason of the ownership or use of any of the
Intellectual Property except as set forth in the Recent Reports;

(c) there have been no claims made against the Seller or its Subsidiaries
asserting the invalidity, abuse, misuse, or unenforceability of any of the
Intellectual Property, and, to its knowledge, there are no reasonable grounds
for any such claims;

(d) neither the Seller nor its Subsidiaries have made any claim of any violation
or infringement by others of its rights in the Intellectual Property, and to the
best of the Seller’s knowledge, no reasonable grounds for such claims exist; and

(d) neither the Seller nor its Subsidiaries have received notice that it is in
conflict with or infringing upon the asserted rights of others in connection
with the Intellectual Property.

3.16 Restrictions on Business Activities. Other than as set forth in the Recent
Reports, there is no agreement, judgment, injunction, order or decree binding
upon the Seller or its Subsidiaries which has or could reasonably be expected to
have the effect of materially prohibiting or materially impairing any business
practice of the Seller or its Subsidiaries, any acquisition of property by the
Seller or its Subsidiaries or the conduct of business by the Seller or its
Subsidiaries as currently conducted or as currently proposed to be conducted by
the Seller.

3.17 Preemptive Rights. None of the stockholders of the Seller possess any
preemptive rights in respect of the Notes, Warrants, Conversion Shares or
Warrant Shares to be issued to the Purchasers in connection herewith or upon
exercise of the Warrants, as applicable.

 

9



--------------------------------------------------------------------------------

3.18 Insurance. The insurance policies providing insurance coverage to the
Seller or its Subsidiaries including for product liability are adequate for the
business conducted by the Seller and its Subsidiaries (currently limited to the
testing phase) and are sufficient for compliance by the Seller and its
Subsidiaries with all requirements of law and all material agreements to which
the Seller or its Subsidiaries are a party or by which any of their assets are
bound. All of such policies are in full force and effect and are valid and
enforceable in accordance with their terms, and the Seller and its Subsidiaries
have complied with all material terms and conditions of such policies, including
premium payments. None of the insurance carriers has indicated to the Seller or
its Subsidiaries an intention to cancel any such policy.

3.19 Subsidiaries and Investments. Except as set forth on Schedule 3.19, the
Seller has no Subsidiaries or Investments. For purposes of this Agreement, the
term “Investments” shall mean, with respect to any Person, all advances, loans
or extensions of credit to any other Person, all purchases or commitments to
purchase any stock, bonds, notes, debentures or other securities of any other
Person, and any other investment in any other Person, including partnerships or
joint ventures (whether by capital contribution or otherwise) or other similar
arrangement (whether written or oral) with any Person, including but not limited
to arrangements in which (i) the Person shares profits and losses, (ii) any such
other Person has the right to obligate or bind the Person to any third party, or
(iii) the Person may be wholly or partially liable for the debts or obligations
of such partnership, joint venture or other arrangement.

3.20 Capitalization. The authorized capital stock of the Seller consists of
(a) 65,000,000 shares of common stock, $0.00001 par value per share, of which
22,877,526 shares are issued and outstanding as of the date hereof, and
(b) 10,000,000 shares of convertible preferred stock, $0.00001 par value per
share, of which none are issued and outstanding as of the date hereof. All
shares of the Seller’s issued and outstanding capital stock have been duly
authorized, are validly issued and outstanding, and are fully paid and
nonassessable. No securities issued by the Seller from the date of its
incorporation to the date hereof were issued in violation of any statutory or
common law preemptive rights. There are no dividends which have accrued or been
declared but are unpaid on the capital stock of the Seller. All taxes required
to be paid by Seller in connection with the issuance and any transfers of the
Seller’s capital stock have been paid. All permits or authorizations required to
be obtained from or registrations required to be effected with any Person in
connection with any and all issuances of securities of the Seller from the date
of the Seller’s incorporation to the date hereof have been obtained or effected,
and all securities of the Seller have been issued and are held in accordance
with the provisions of all applicable securities or other laws. This issuance of
the Notes and Warrants hereunder and/or the issuance of the Conversion Shares or
Warrant Shares upon conversion of the Notes or exercise of the Warrants will not
cause any adjustment to the current conversion price or exercise under any
outstanding securities.

3.21 Options, Warrants, Rights. Except as set forth in the Recent Reports, there
are no outstanding (a) securities, notes or instruments convertible into or
exercisable for any of the capital stock or other equity interests of the Seller
or its Subsidiaries; (b) options, warrants, subscriptions or other rights to
acquire capital stock or other equity interests of the Seller or its
Subsidiaries; or (c) commitments, agreements or understandings of any kind,
including employee benefit arrangements, relating to the issuance or repurchase
by the Seller or its Subsidiaries of any capital stock or other equity interests
of the Seller or its Subsidiaries, any such securities or instruments
convertible or exercisable for securities or any such options, warrants or
rights.

 

10



--------------------------------------------------------------------------------

Other than the rights of the Purchasers under the Notes and the Warrants,
neither the Seller nor the Subsidiaries have granted anti-dilution rights to any
person or entity in connection with any outstanding option, warrant,
subscription or any other instrument convertible or exercisable for the
securities of the Seller or any of its Subsidiaries. Other than the rights
granted to the Purchasers under the Investor Rights Agreement and except as
disclosed in the Recent Reports, there are no outstanding rights which permit
the holder thereof to cause the Seller or the Subsidiaries to file a
registration statement under the Securities Act or which permit the holder
thereof to include securities of the Seller or any of its Subsidiaries in a
registration statement filed by the Seller or any of its Subsidiaries under the
Securities Act, and there are no outstanding agreements or other commitments
which otherwise relate to the registration of any securities of the Seller or
any of its Subsidiaries for sale or distribution in any jurisdiction.

3.22 Employees, Employment Agreements and Employee Benefit Plans. Except as set
forth in the Recent Reports or on Schedule 3.22, there are no employment,
consulting, severance or indemnification arrangements, agreements, or
understandings between the Seller and any officer, director, consultant or
employee of the Seller or its Subsidiaries (the “Employment Agreements”). Except
as set forth in the Recent Reports or on Schedule 3.22, no Employment Agreement
provides for the acceleration or change in the award, grant, vesting or
determination of options, warrants, rights, severance payments, or other
contingent obligations of any nature whatsoever of the Seller or its
Subsidiaries in favor of any such parties in connection with the transactions
contemplated by this Agreement. Except as disclosed in the Recent Reports or on
Schedule 3.22, the terms of employment or engagement of all directors, officers,
employees, agents, consultants and professional advisors of the Seller and its
Subsidiaries are such that their employment or engagement may be terminated upon
not more than two weeks’ notice given at any time without liability for payment
of compensation or damages and the Seller and its Subsidiaries have not entered
into any agreement or arrangement for the management of their business or any
part thereof other than with their directors or employees.

3.23 Absence of Certain Business Practices. Neither the Seller, nor any
Affiliate of the Seller, nor to the knowledge of the Seller, any agent or
employee of the Seller, any other Person acting on behalf of or associated with
the Seller, or any individual related to any of the foregoing Persons, acting
alone or together, has: (a) received, directly or indirectly, any rebates,
payments, commissions, promotional allowances or any other economic benefits,
regardless of their nature or type, from any customer, supplier, trading
company, shipping company, governmental employee or other Person with whom the
Seller has done business directly or indirectly; or (b) directly or indirectly,
given or agreed to give any gift or similar benefit to any customer, supplier,
trading company, shipping company, governmental employee or other Person who is
or may be in a position to help or hinder the business of the Seller (or assist
the Seller in connection with any actual or proposed transaction) which (i) may
subject the Seller to any damage or penalty in any civil, criminal or
governmental litigation or proceeding, (ii) if not given in the past, may have
had an adverse effect on the Seller or (iii) if not continued in the future, may
adversely affect the assets, business, operations or prospects of the Seller or
subject the Seller to suit or penalty in any private or governmental litigation
or proceeding.

3.24 Products and Services. To the knowledge of the Seller and except as
disclosed in the Recent Reports, there exists no set of facts (i) which could
furnish a basis for the withdrawal, suspension or cancellation of any
registration, license, permit or other governmental approval or consent of any
governmental or regulatory agency with respect to any product or service

 

11



--------------------------------------------------------------------------------

developed or provided by the Seller or its Subsidiaries, (ii) which could
furnish a basis for the withdrawal, suspension or cancellation by order of any
state, federal or foreign court of law of any product or service, or (iii) which
could have a Material Adverse Effect on the continued operation of any facility
of the Seller or its Subsidiaries or which could otherwise cause the Seller or
its Subsidiaries to withdraw, suspend or cancel any such product or service from
the market or to change the marketing classification of any such product or
service. Each product or service provided by Seller or its Subsidiaries has been
provided in accordance in all material respects with the specifications under
which such product or service normally is and has been provided and the
provisions of all applicable laws or regulations.

3.25 Environmental Matters. None of the premises or any properties owned,
occupied or leased by the Seller or its Subsidiaries (the “Premises”) has been
used by the Seller or the Subsidiaries or, to the Seller’s knowledge, by any
other Person, to manufacture, treat, store, or dispose of any substance that has
been designated to be a “hazardous substance” under applicable Environmental
Laws (hereinafter defined) (“Hazardous Substances”) in violation of any
applicable Environmental Laws. To its knowledge, the Seller has not disposed of,
discharged, emitted or released any Hazardous Substances which would require,
under applicable Environmental Laws, remediation, investigation or similar
response activity. No Hazardous Substances are present as a result of the
actions of the Seller or, to the Seller’s knowledge, any other Person, in, on or
under the Premises which would give rise to any liability or clean-up
obligations of the Seller under applicable Environmental Laws. The Seller and,
to the Seller’s knowledge, any other Person for whose conduct it may be
responsible pursuant to an agreement or by operation of law, are in compliance
with all laws, regulations and other federal, state or local governmental
requirements, and all applicable judgments, orders, writs, notices, decrees,
permits, licenses, approvals, consents or injunctions in effect on the date of
this Agreement relating to the generation, management, handling, transportation,
treatment, disposal, storage, delivery, discharge, release or emission of any
Hazardous Substance (the “Environmental Laws”). Neither the Seller nor, to the
Seller’s knowledge, any other Person for whose conduct it may be responsible
pursuant to an agreement or by operation of law has received any written
complaint, notice, order, or citation of any actual, threatened or alleged
noncompliance with any of the Environmental Laws, and there is no proceeding,
suit or investigation pending or, to the Seller’s knowledge, threatened against
the Seller or, to the Seller’s knowledge, any such Person with respect to any
violation or alleged violation of the Environmental Laws, and, to the knowledge
of the Seller, there is no basis for the institution of any such proceeding,
suit or investigation.

3.26 Licenses; Compliance Regulatory Requirements. Except as disclosed in the
Recent Reports, the Seller holds all material authorizations, consents,
approvals, franchises, licenses and permits required under applicable law or
regulation for the operation of the business of the Seller and its Subsidiaries
as presently operated (the “Governmental Authorizations”). All the Governmental
Authorizations have been duly issued or obtained and are in full force and
effect, and the Seller and its Subsidiaries are in material compliance with the
terms of all the Governmental Authorizations. The Seller and its Subsidiaries
have not engaged in any activity that, to their knowledge, would cause
revocation or suspension of any such Governmental Authorizations. The Seller has
no knowledge of any facts which could reasonably be expected to cause the Seller
to believe that the Governmental Authorizations will not be renewed by the
appropriate governmental authorities in the ordinary course. Neither the
execution, delivery nor performance of this Agreement shall adversely affect the
status of any of the Governmental Authorizations.

 

12



--------------------------------------------------------------------------------

3.27 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement, based upon any arrangement made by
or on behalf of the Seller, which would make any Purchaser liable for any fees
or commissions.

3.28 Securities Laws. Neither the Seller nor its Subsidiaries nor any agent
acting on behalf of the Seller or its Subsidiaries has taken any action which
might cause this Agreement or the Notes or Warrants to violate the Securities
Act or the Exchange Act or any rules or regulations promulgated thereunder, as
in effect on the Closing Date. Assuming that all of the representations and
warranties of the Purchasers set forth in Article IV are true, all offers and
sales of capital stock, securities and notes of the Seller were conducted and
completed in compliance with the Securities Act. All shares of capital stock and
other securities issued by the Seller and its Subsidiaries prior to the date
hereof have been issued in transactions that were either registered offerings or
were exempt from the registration requirements under the Securities Act and all
applicable state securities or “blue sky” laws and in compliance with all
applicable corporate laws.

3.29 Disclosure. No representation or warranty made by the Seller in this
Agreement, nor in any document, written information, financial statement,
certificate, schedule or exhibit prepared and furnished by the Seller or the
representatives of the Seller pursuant hereto or in connection with the
transactions contemplated hereby, contains or will contain any untrue statement
of a material fact, or omits to state a material fact necessary to make the
statements or facts contained herein or therein not misleading in light of the
circumstances under which they were furnished.

3.30 Off-Balance Sheet Arrangements. There is no transaction, arrangement or
other relationship between the Seller and an unconsolidated or other off-balance
sheet entity that is required to be disclosed by the Seller in its Exchange Act
filings and is not so disclosed or that otherwise would be reasonably expected
to result in a Material Adverse Effect. There are no such transactions,
arrangements or other relationships with the Seller that may create
contingencies or liabilities that are not otherwise disclosed by the Seller in
its Recent Reports.

3.31 Application of Takeover Protections. Except as is set forth in the
Certificate of Incorporation and amendments thereto of Seller, the Seller and
its Board of Directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Seller’s Certificate of Incorporation (or
similar charter documents) or the laws of its state of incorporation or any
agreement to which the Seller is a party that is or could become applicable to
the Purchasers as a result of the Purchasers and the Seller fulfilling their
obligations or exercising their rights under this Agreement and the Related
Documents, including without limitation the Seller’s issuance of the Securities
and the Purchasers’ ownership of the Securities.

3.32 No Additional Agreements. The Seller does not have any agreement with any
Purchaser with respect to the transactions contemplated by this Agreement and
the Related Documents other than as specified in this Agreement and the Related
Documents.

 

13



--------------------------------------------------------------------------------

3.33 Acknowledgment Regarding Purchasers’ Purchase of Seller Securities. The
Seller acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Seller further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Seller or any
other Purchaser (or in any similar capacity) with respect to this Agreement and
the Related Documents and the transactions contemplated hereby and thereby and
any advice given by any Purchaser or any of their respective representatives or
agents in connection with this Agreement or the Related Documents or the
transactions contemplated hereby and thereby is merely incidental to such
Purchaser’s purchase of the Securities. The Seller further represents to each
Purchaser that the Seller’s decision to enter into this Agreement and the
Related Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Seller and its representatives.

3.34 Internal Accounting Controls. The Seller and each of its subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. The Seller has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Seller and
designed such disclosure controls and procedures to ensure that material
information relating to the Seller, including its subsidiaries, is made known to
the certifying officers by others within those entities, particularly during the
period in which the Seller’s Form 10-K or 10-Q, as the case may be, is being
prepared. The Seller’s certifying officers have evaluated the effectiveness of
the Seller’s disclosure controls and procedures as of the end of the period
covered by the Seller’s most recently filed periodic report under the Exchange
Act (such date, the “Evaluation Date”). The Seller presented in its most
recently filed Form 10-K or Form 10-Q the conclusions of the certifying officers
about the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Seller’s internal control over financial reporting (as
such term is defined in Rule 13a-15(f) under the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Seller’s
internal control over financial reporting.

3.35 Solvency. Based on the financial condition of the Seller as of the Closing
Date and following the consummation of the transactions contemplated by this
Agreement, (i) the Seller’s fair saleable value of its assets exceeds the amount
that will be required to be paid on or in respect of the Seller’s existing debts
and other liabilities (including known contingent liabilities) as they mature;
(ii) the Seller’s assets do not constitute unreasonably small capital to carry
on its business for the current fiscal year as now conducted and as proposed to
be conducted including its capital needs taking into account the particular
capital requirements of the business conducted by the Seller, and projected
capital requirements and capital availability thereof; and (iii) the current
cash flow of the Seller, together with the proceeds the Seller would receive,
were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid. The Seller does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).

 

14



--------------------------------------------------------------------------------

3.36 Title to Assets. The Seller and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to their
respective businesses and good and marketable title in all personal property
owned by them that is material to their respective businesses, in each case free
and clear of all Liens, except for (i) Liens as do not materially affect the
value of such property, do not materially interfere with the use made and
proposed to be made of such property by the Seller and the Subsidiaries,
(ii) Liens for taxes not yet due and payable and (iii) Liens which would not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect. To the Seller’s knowledge, any real property and
facilities held under lease by the Seller and the Subsidiaries are held by them
under valid, subsisting and enforceable leases of which the Seller and the
Subsidiaries are in compliance except, in each case, as would not reasonably be
expected to result in a Material Adverse Effect.

3.37 No Shell. The Seller is not now and has never been a shell company as
described in subsection (1) of Section (i) of Rule 144 promulgated under the
Securities Act.

The Disclosure Schedule shall include schedules organized by reference to and
corresponding with (by section number) the individual sections of this Agreement
which are being qualified or for which information is being disclosed.

ARTICLE IV—REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser, for itself only, hereby severally and not jointly, represents
and warrants to the Seller as follows:

4.1 Existence and Power. The Purchaser is duly organized, validly existing and
in good standing under the laws of the jurisdiction of such Purchaser’s
organization. The Purchaser has all powers required to carry on such Purchaser’s
business as now conducted and to undertake the transactions contemplated by this
Agreement and the Related Documents.

4.2 Authorization. The execution, delivery and performance by the Purchaser of
this Agreement, the Related Documents to which such Purchaser is a party, and
the consummation by the Purchaser of the transactions contemplated hereby and
thereby have been duly authorized, and no additional action is required for the
approval of this Agreement or the Related Documents. This Agreement and the
Related Documents to which the Purchaser is a party have been or, to the extent
contemplated hereby, will be duly executed and delivered and constitute valid
and binding agreements of the Purchaser, enforceable against such Purchaser in
accordance with their terms, except as may be limited by bankruptcy,
reorganization, insolvency, moratorium and similar laws of general application
relating to or affecting the enforcement of rights of creditors and except that
enforceability of their obligations thereunder are subject to general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

 

15



--------------------------------------------------------------------------------

4.3 Investment. The Purchaser is acquiring the securities described herein for
its own account and not with a view to, or for sale in connection with, any
distribution thereof, nor with the intention of distributing or reselling the
same, provided, however, that by making the representation herein, the Purchaser
does not agree to hold any of the securities for any minimum or other specific
term and reserves the right to dispose of the securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the Securities Act. The Purchaser is aware that none of the securities has been
registered under the Securities Act or under applicable state securities or blue
sky laws. The Purchaser is an “Accredited Investor” as such term is defined in
Rule 501 of Regulation D, as promulgated under the Securities Act.

4.4 Reliance on Exemptions. The Purchaser understands that the Notes and
Warrants are being offered and sold to such Purchaser in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Seller is relying upon the truth and accuracy of,
and such Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of such Purchaser to acquire the securities.

4.5 Experience of the Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the securities and, at the present time, is able to
afford a complete loss of such investment.

4.6 General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

4.7 No Short Sales. The Purchaser has not, directly or indirectly, nor has any
party acting on behalf of or at the direction of such Purchaser, engaged in any
Short Sales (as defined in Rule 3b-3 of the Exchange Act) involving the Common
Stock since the disclosure to such Purchaser of the transactions contemplated
hereby.

4.8 Disclosure of Information. The Purchaser has had an opportunity to receive
all information related to Seller and its Subsidiaries requested by it and to
ask questions of and receive answers from the Seller and its Subsidiaries, the
business of the Seller and its Subsidiaries, and the terms and conditions of
Notes, Warrants and Common Stock issuable thereunder. Such Purchaser
acknowledges receipt of copies of all Recent Documents filed by the Seller via
EDGAR at least one business day prior to the date hereof.

ARTICLE V—COVENANTS OF THE SELLER AND PURCHASERS

5.1 Insurance. The Seller and its Subsidiaries shall, from time to time upon the
written request of the Purchasers, promptly furnish or cause to be furnished to
the Purchasers evidence, in form and substance reasonably satisfactory to the
Purchasers, of the maintenance of all insurance maintained by it for loss or
damage by fire and other hazards, damage or injury to persons and property,
including from product liability, and under workmen’s compensation laws.

 

16



--------------------------------------------------------------------------------

5.2 Reporting Obligations. So long as any of the Notes are outstanding, and so
long as any portion of the Warrants has not been exercised and has not expired
by its terms, the Seller shall furnish to the Purchasers, or any other persons
who hold any of the Notes or Warrants (provided that such subsequent holders
give notice to the Seller that they hold Notes or Warrants and furnish their
addresses) promptly upon their becoming available one copy of (A) each report,
notice or proxy statement sent by the Seller to its stockholders generally, and
of each regular or periodic report (pursuant to the Exchange Act) and (B) any
registration statement, prospectus or written communication pursuant to the
Securities Act relating to the issuance or registration of Conversion Shares and
the Warrant Shares and filed by the Seller with the Commission or any securities
market or exchange on which shares of Common Stock are listed; provided,
however, that the Seller shall have no obligation to deliver reports or
schedules under this Section 5.2 to the extent such reports are publicly
available via EDGAR.

The Purchasers are hereby authorized to deliver a copy of any financial
statement or any other information relating to the business, operations or
financial condition of the Seller which may have been furnished to the
Purchasers hereunder, to any regulatory body or agency having jurisdiction over
the Purchasers or to any Person which shall, or shall have right or obligation
to succeed to all or any part of the Purchasers’ interest in the Seller or this
Agreement.

5.3 Investigation. The representations, warranties, covenants and agreements set
forth in this Agreement shall not be affected or diminished in any way by any
investigation (or failure to investigate) at any time by or on behalf of the
party for whose benefit such representations, warranties, covenants and
agreements were made. Without limiting the generality of the foregoing, the
inability or failure of the Purchasers to discover any breach, default or
misrepresentation by the Seller under this Agreement or the Related Documents
(including under any certificate furnished pursuant to this Agreement),
notwithstanding the exercise by the Purchasers or other holders of the Notes of
their rights hereunder to conduct an investigation shall not in any way diminish
any liability hereunder.

5.4 Further Assurances. The Seller shall, at its cost and expense, upon written
request of the Purchasers, duly execute and deliver, or cause to be duly
executed and delivered, to the Purchasers such further instruments and do and
cause to be done such further acts as may be necessary, advisable or proper, at
the reasonable request of the Purchasers, to carry out more effectually the
provisions and purposes of this Agreement. The parties shall use their best
efforts to timely satisfy each of the conditions described in Article VI of this
Agreement.

5.5 Use of Proceeds. The Seller covenants and agrees that the proceeds of the
aggregate Purchase Price shall be used by the Seller solely for working capital,
general corporate purposes and the expenses reasonably incurred by Seller in
connection with the consummation of the transactions contemplated hereby;
provided that under no circumstances shall any portion of the proceeds be
applied to:

(i) accelerated repayment of any Indebtedness existing on the date hereof;

(ii) the payment of dividends or other distributions on any capital stock of the
Seller;

 

17



--------------------------------------------------------------------------------

(iii) increased executive compensation or loans to officers, employees,
stockholders or directors, unless approved by a disinterested majority of the
Board of Directors; or

(iv) any expenditure not directly related to the business of the Seller.

5.6 Corporate Existence. So long as a Purchaser owns Notes, Warrants, Conversion
Shares, or Warrant Shares, the Seller shall preserve and maintain and cause its
Subsidiaries to preserve and maintain their corporate existence and good
standing in the jurisdiction of their incorporation and the rights, privileges
and franchises of the Seller and its Subsidiaries (except, in each case, in the
event of a merger or consolidation in which the Seller or its Subsidiaries, as
applicable, is not the surviving entity) in each case where failure to so
preserve or maintain could have a Material Adverse Effect on the Seller.

5.7 Licenses. The Seller shall, and shall cause its Subsidiaries to, maintain at
all times all material licenses or permits necessary to the conduct of its
business and as required by any governmental agency or instrumentality thereof.

5.8 Taxes and Claims. The Seller and its Subsidiaries shall duly pay and
discharge (a) all material taxes, assessments and governmental charges upon or
against the Seller or its properties or assets prior to the date on which
penalties attach thereto, unless and to the extent that such taxes are being
diligently contested in good faith and by appropriate proceedings, and
appropriate reserves therefor have been established, and (b) all material lawful
claims, whether for labor, materials, supplies, services or anything else which
might or could, if unpaid, become a lien or charge upon the properties or assets
of the Seller or its Subsidiaries unless and to the extent only that the same
are being diligently contested in good faith and by appropriate proceedings and
appropriate reserves therefor have been established.

5.9 Perform Covenants. The Seller shall (a) make full and timely payment of any
and all payments on the Notes, and all other obligations of the Seller to the
Purchasers in connection therewith, whether now existing or hereafter arising,
and (b) duly comply with all the terms and covenants contained herein and in
each of the instruments and documents given to the Purchasers in connection with
or pursuant to this Agreement, all at the times and places and in the manner set
forth herein or therein.

5.10 Additional Covenants.

(a) Except for transactions approved by a majority of the disinterested
directors of the Board of Directors, neither the Seller nor any of its
Subsidiaries shall enter into any transaction with any director, officer,
employee or holder of more than 5% of the outstanding capital stock of any class
or series of capital stock of the Seller or any of its Subsidiaries, member of
the family of any such person, or any corporation, partnership, trust or other
entity in which any such person, or member of the family of any such person, is
a director, officer, trustee, partner or holder of more than 5% of the
outstanding capital stock thereof, with the exception of transactions which are
consummated upon terms that are no less favorable than would be available if
such transaction had been effected at arms-length, in the reasonable judgment of
the Board of Directors.

 

18



--------------------------------------------------------------------------------

(b) The Seller shall timely prepare and file with the Securities and Exchange
Commission the form of notice of the sale of securities pursuant to the
requirements of Regulation D regarding the sale of the Notes and Warrants under
this Agreement.

(c) The Seller shall timely prepare and file such applications, consents to
service of process (but not including a general consent to service of process)
and similar documents and take such other steps and perform such further acts as
shall be required by the U.S. state securities law requirements of each
jurisdiction where a Purchaser resides as indicated on Schedule 1 (if any) with
respect to the sale of the Notes and Warrants under this Agreement.

(d) Neither the Seller nor any of its Affiliates, nor any Person acting on its
or their behalf, shall directly or indirectly make any offers or sales of any
securities or solicit any offers to buy any securities under circumstances that
would cause the loss of the 4(2) exemption under the Securities Act for the
transactions contemplated hereby. Subject to any consent or approval rights of
the Purchasers hereunder, in the event the Seller contemplates an offering of
its equity or debt securities within six months following the Closing Date, the
Seller agrees that it shall notify the Purchasers of such offering (without
providing any material non-public information to any Purchaser without its prior
approval) and obtain the prior written consent of Purchasers.

5.11 Disclosure of Transactions and Other Material Information. The Seller
shall, on or before 8:30 a.m., New York time, prior to the first (1st) business
day after the date of this Agreement, issue a press release (the “Press
Release”) reasonably acceptable to the Purchasers disclosing all the material
terms of the transactions contemplated by this Agreement and the Related
Documents. On or before 8:30 a.m., New York time, prior to the first
(1st) business day after the date of this Agreement, the Seller shall file a
Current Report on Form 8-K describing all the material terms of the transactions
contemplated by this Agreement and the Related Documents in the form required by
the Exchange Act and attaching this Agreement and all material Related Documents
(including, without limitation, this Agreement (and all schedules to this
Agreement), the form of Notes, the form of the Warrants, the form of Guaranty,
and the form of the Investor Rights Agreement) (including all attachments, the
“8-K Filing”). From and after the filing of the 8-K Filing, the Seller shall
have disclosed all material, non-public information (if any) provided to any of
the Purchasers by the Seller or any of its Subsidiaries or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated hereby. The Seller shall not, and the Seller shall
cause each of its Subsidiaries and each of its and their respective officers,
directors, employees and agents not to, provide any Purchaser with any material,
non-public information regarding the Seller or any of its Subsidiaries from and
after the filing of the 8-K Filing without the express prior written consent of
such Purchaser. Subject to the foregoing, neither the Seller, its Subsidiaries
nor any Purchaser shall issue any press releases or any other public statements
with respect to the transactions contemplated hereby; provided, however, the
Seller shall be entitled, without the prior approval of any Purchaser, to make
the Press Release and any press release or other public disclosure with respect
to such transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith or (ii) as is required by applicable law and
regulations. Without limiting anything contained herein, the Seller shall not
(and shall cause each of its Subsidiaries and affiliates to not) disclose the
name of any Purchaser in any filing, announcement, release or otherwise without
the prior written consent of the applicable Purchaser (except to the extent, and
only to the extent, such name is required by applicable law to be so disclosed).
Notwithstanding anything contained in this Agreement to the contrary and without
implication that the contrary

 

19



--------------------------------------------------------------------------------

would otherwise be true, the Seller expressly acknowledges and agrees that no
Purchaser has had, and no Purchaser shall have (unless expressly agreed to by a
particular Purchaser after the date hereof in a written definitive and binding
agreement executed by the Seller and such particular Purchaser (it being
understood and agreed that no Purchaser may bind any other Purchaser with
respect thereto)), any duty of confidentiality with respect to, or a duty not to
trade on the basis of, any material, non-public information regarding the Seller
or any of its Subsidiaries.

5.12 Like Treatment of Purchasers and Holders. Neither the Seller nor any of its
affiliates shall, directly or indirectly, pay or cause to be paid any
consideration (immediate or contingent), whether by way of interest, fee,
payment for redemption, conversion or exercise of the Securities, or otherwise,
to any Purchaser or holder of Securities, for or as an inducement to, or in
connection with the solicitation of, any consent, waiver or amendment to any
terms or provisions of this Agreement or the Related Documents, unless such
consideration is required to be paid to all Purchasers or holders of Securities
bound by such consent, waiver or amendment. The Seller shall not, directly or
indirectly, redeem any Securities unless such offer of redemption is made pro
rata to all Purchasers or holders of Securities, as the case may be, on
identical terms.

5.13 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under this Agreement or any Related Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any such agreement. Nothing contained herein or in any Related
Documents, and no action taken by any Purchaser pursuant thereto, shall be
deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by such agreement. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other Related
Documents, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose. Each Purchaser
represents that it has been represented by its own separate legal counsel in its
review and negotiation of this Agreement and the Related Documents.

5.14 Securities Issuances. So long as any Notes remain outstanding, the Seller
shall not directly or indirectly (a) issue or sell or agree to issue or sell
(i) any securities in a financing or capital raising transaction which
constitutes a Variable Rate Transaction, an MFN Transaction (as such terms are
defined in the Notes) or otherwise provides the purchasers of such securities
with more favorable terms (including without limitation with respect to the
effective purchase price per share, conversion, exercise or exchange price
(whether before or after adjustment), term, coupon, warrant coverage or
otherwise) than those contained in this Agreement and the Related Documents and
the transactions contemplated hereby and thereby, or (ii) any Convertible
Securities, provided in each case that, notwithstanding the foregoing the Seller
may at any time after the date which is thirty (30) days prior to the Maturity
Date (as defined in the Notes) issue, sell, agree to issue or agree to sell any
of its Common Stock or any Convertible Securities on any terms its deems
necessary or appropriate, so long as 100% of the proceeds thereof (or such
portion as is necessary to repay the Notes in full), is used to repay the Notes
in the full, provided that if at the Purchasers’ option one or more Purchasers
elect not to so be repaid, such amount of proceeds shall be held in escrow
pending such election to be repaid on

 

20



--------------------------------------------------------------------------------

the Maturity Date; or (b) enter into any “at-the-money” (ATM) offering or any
“equity line” transaction which provides for the sale, from time to time, of
securities of the Seller which are registered for resale pursuant to the
Securities Act. For purposes hereof, “Convertible Securities” shall mean any
securities or obligations convertible into or exchangeable or exercisable for
shares of Common Stock, and any warrants, options or other rights to subscribe
for or to purchase shares of Common Stock, except for Excluded Stock. For
purposes hereof, “Excluded Stock” means the issuance of Common Stock or
Convertible Securities (a) upon exercise or conversion of any options, warrants
or convertible securities outstanding as of the date hereof, provided that the
terms for exercise or conversion thereof have not been amended since the date
hereof, and (b) pursuant to and in accordance with any issuance of shares or
grant of equity awards (and the issuance of shares of Common Stock upon exercise
thereof) to employees, officers, directors or consultants of the Seller or its
Subsidiaries pursuant to any management equity plans disclosed in the SEC
Documents or subsequently approved by the Seller’s shareholders.

5.15 Subsidiaries. Except as disclosed in the Disclosure Schedule, the Seller
represents and warrants that it has no direct or indirect Subsidiaries which
possess any Intellectual Property or have significant liabilities. The Seller
shall not transfer any assets to any direct or indirect Subsidiary unless prior
thereto such Subsidiary has executed and delivered to the Purchasers a guaranty
in form and substance reasonably acceptable to the Purchasers, whereby such
Subsidiary guarantees all the Seller’s obligations under the Notes and other
Related Documents. In the event that the Company acquires or establishes any new
Subsidiaries at any time that any Notes are outstanding, the Seller shall
promptly cause each such Subsidiary to execute and deliver to the Purchasers a
guaranty in form and substance reasonably acceptable to the Purchasers, whereby
such Subsidiary guarantees all the Seller’s obligations under the Notes and
other Related Documents. The Seller shall also cause each such guarantor to
execute and deliver to the Purchasers a security agreement in form and substance
reasonably satisfactory to the Purchasers to the extent not included within such
guarantee.

5.17 Listing. To the extent required to enable the Conversion Shares and the
Warrant Shares to be traded on the principal market on which the Common Stock is
or may be traded from time to time, the Seller shall apply to each U.S.
securities exchange, interdealer quotation system and other trading market where
its Common Stock is listed or qualified for trading or quotation and cause the
Conversion Shares and the Warrant Shares to be eligible for trading or quotation
thereon.

5.18 Securities Laws. Neither the Seller nor its Subsidiaries nor any agent
acting on behalf of the Seller or its Subsidiaries will take any action which
might cause this Agreement or the Notes or Warrants to violate the Securities
Act or the Exchange Act or any rules or regulations promulgated thereunder.

5.19 Shareholder Approval.

(a) Shareholder Approval. The Company shall hold a stockholder meeting on or
prior to September 1, 2013 and shall propose and solicit Shareholder Approval
(as defined in the Notes and Warrants) of the transactions contemplated hereby.
The Company shall file with the Commission and deliver to its stockholders a
notice of meeting and proxy statement or information circular, as required by
the Commission, with respect to such stockholder meeting

 

21



--------------------------------------------------------------------------------

which contains a proposal seeking Shareholder Approval. Such stockholder meeting
shall occur within sixty (60) days following the filing of such proxy statement
or information circular. The Board of Directors of the Company shall recommend
to the Company’s stockholders that such proposal be approved, which
recommendation shall be contained in such proxy statement or information
circular, and the Company shall solicit proxies from its stockholders in
connection therewith in the same manner as all other management proposals in
such proxy statement (or as typically solicited by management for management
proposals), and all management-appointed proxy holders shall vote their proxies
in favor of such Shareholder Approval. Each Purchaser and one counsel selected
by a majority-in-interest of the Purchasers shall be entitled to review such
proxy statement or information circular prior to filing with the Commission, and
such proxy statement or information circular shall not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. If the Company
does not obtain Shareholder Approval at the first such stockholder meeting, the
Company shall propose Shareholder Approval in the same manner specified above at
each annual stockholder meeting of the Company thereafter until Shareholder
Approval is obtained, provided that if an Event of Default occurs under the
Notes, the Company shall call a stockholder meeting within four months
thereafter to seek Shareholder Approval in the same manner specified above and
continue to seek Shareholder Approval at a stockholder meeting called every four
months thereafter until the earlier of the date on which Shareholder Approval is
obtained or no Note or Warrants remain outstanding.

(b) Failure to Call and Hold Stockholder Meeting; Failure to Obtain Shareholder
Approval. If the Company fails to (i) file the proxy statement or information
circular referred to above or (ii) hold the stockholder meeting referred to
above, in each case prior to the date by which such filing or meeting is
required above (such date constituting a “Stockholder Meeting Default Date”),
then as partial relief the Company shall pay to each Purchaser liquidated
damages in cash equal to 1% of the Purchase Price paid by such Purchaser for the
Notes then outstanding for each thirty (30) day period during which such filing
is not made or such stockholder meeting is not held following the applicable
stockholder meeting default date. Without limiting the foregoing, if Shareholder
Approval is not obtained within nine (9) months following an Event of Default,
then each Purchaser shall have the right to compel the Company to redeem such
amount of Notes and Warrants held by such Purchaser which cannot be converted,
exercised or exchanged due to such Issuable Maximum (as defined in the Notes and
Warrants), as may be selected by such Purchaser. The redemption price for any
such portion of Notes redeemed under this subsection shall equal the Purchase
Price paid for such Notes being redeemed and the redemption price for any such
portion of Warrants redeemed under this subsection shall equal the value of such
Warrants being redeemed as determined using the Black-Scholes Option Pricing
Model via Bloomberg. Such redemption price shall be paid within ten (10) days
after the exercise of such redemption right.

5.20 USPTO Registration. The Seller agrees to cause each Patent and Trademark
(as such terms are defined in Annex A attached hereto) which is owned by the
Seller or any of its subsidiaries but not recorded in the current name of the
Seller or such subsidiary as of the date hereof with the United States Patent
and Trademark Office (“USPTO”) to be so recorded in the name of the Seller or
such subsidiary with the USPTO within 30 days following the Closing Date.

 

22



--------------------------------------------------------------------------------

ARTICLE VI—CONDITIONS TO CLOSING

6.1 Conditions to Obligations of Purchasers to Effect the Closing. The
obligations of a Purchaser to effect the Closing and the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to Closing, of each of the following conditions, any of which may be waived, in
writing, by a Purchaser:

(a) Representations and Warranties. The representations and warranties of the
Seller set forth in this Agreement shall be true and correct in all material
respects (except for those qualified as to materiality or a Material Adverse
Effect, which shall be true and correct in all respects) as of the date of this
Agreement and as of the Closing Date (except to the extent that such
representation or warranty speaks of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects
(or if qualified as to materiality or a Material Adverse Effect, true and
correct in all respects) as of such date) as though made on and as of the
Closing Date. On or prior to the Closing Date the Seller shall deliver to each
of the Purchasers a certificate of the Chief Executive Officer and Chief
Financial Officer of the Seller to the effect that all of the representations
and warranties of the Seller set forth in this Agreement are true and correct as
of the Closing Date (including, to the extent necessary, updated disclosure
schedules which shall be reasonably acceptable to each Purchaser) and that the
Seller has performed all of its obligations under this Agreement required to be
performed prior to the Closing Date.

(b) Performance of Obligations of Seller. The Seller shall have performed in all
material respects all agreements and covenants required to be performed by it
under this Agreement on or prior to the Closing Date.

(c) No Suspension of Trading. From the date hereof to the Closing Date, trading
in the Common Stock shall not have been suspended by the Commission (except for
any suspension of trading of limited duration agreed to by the Seller, which
suspension shall be terminated prior to Closing), and, at any time prior to the
Closing Date, trading in securities generally as reported by Bloomberg Financial
Markets shall not have been suspended or limited, or minimum prices shall not
have been established on securities whose trades are reported by such service,
or on any trading market, nor shall a banking moratorium have been declared
either by the United States or New York State authorities, nor shall there have
occurred any material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of each Purchaser, makes it impracticable or inadvisable to purchase
the Notes and Warrants at the Closing.

(d) Deliverables. The Seller shall deliver or cause to be delivered to each of
the Purchasers the following on or prior to the Closing Date:

1.      (i) One or more Notes, in the aggregate principal amount as is to be
purchased at the Closing by such Purchaser, registered in the name of such
Purchaser; and

(ii) One or more certificates evidencing the Warrants, registered in the name of
such Purchaser, pursuant to which such Purchaser shall be entitled to purchase
that number of shares of Common Stock as indicated in Schedule 1 besides such
Purchaser’s name.

 

23



--------------------------------------------------------------------------------

2. The Investor Rights Agreement, in the form attached hereto as Exhibit C (the
“Investor Rights Agreement”), duly executed by the Seller.

3. The Subsidiary Guaranty, in the form attached hereto as Exhibit D (the
“Guaranty”), duly executed by the Seller’s subsidiaries.

4. A legal opinion of counsel to the Seller (“Seller’s Counsel”), in the form
attached hereto as Exhibit E.

5. A certificate of the Secretary of the Seller (the “Secretary’s Certificate”),
in form and substance satisfactory to the Purchasers, certifying as follows as
of the date of such Closing:

(i) that attached to the Secretary’s Certificate is true and complete copy of
the Certificate of Incorporation of the Seller, as amended, including any
Certificate of Designation;

(ii) that a true copy of the Bylaws of the Seller, as amended to the Closing
Date, is attached to the Secretary’s Certificate;

(iii) that attached thereto are true and complete copies of the resolutions of
the Board of Directors of the Seller authorizing the execution, delivery and
performance of this Agreement and the Related Documents, instruments and
certificates required to be executed by it in connection herewith and approving
the consummation of the transactions in the manner contemplated hereby
including, but not limited to, the authorization and issuance of the Notes and
Warrants;

(iv) the names and true signatures of the officers of the Seller signing this
Agreement and all other documents to be delivered in connection with this
Agreement;

(v) such other matters as required by this Agreement; and

(vi) such other matters as the Purchasers may reasonably request.

6. A wire transfer representing the amount due for legal fees and other expenses
set forth in Section 9.2 hereof (which may be offset from the Purchase Price at
the election of the applicable Purchaser).

7. Seller shall have applied to each U.S. securities exchange, interdealer
quotation system and other trading market where its Common Stock is currently
listed or qualified for trading or quotation for the listing or qualification of
the Conversion Shares and the Warrant Shares for trading or quotation thereon in
the time and manner required thereby.

8. Seller and Purchasers shall have received the written consent of Square 1
Bank to the transactions contemplated hereby in form and substance reasonably
acceptable to the Purchasers.

 

24



--------------------------------------------------------------------------------

9. Such other documents as the Purchasers shall reasonably request.

(e) There shall have been no Material Adverse Effect with respect to the Seller.

6.2 Conditions to Obligations of the Seller to Effect each Closing. The
obligations of the Seller to effect the Closing and the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing of each of the following conditions, any of which may be waived,
in writing, by the Seller:

(a) Representations and Warranties. The representations and warranties of each
Purchaser set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing Date (except to
the extent that such representation or warranty speaks of an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects as of such date) as though made on and as of the Closing Date.

(b) Performance of Obligations of the Purchasers. Each of the Purchasers shall
have performed in all material respects all agreements and covenants required to
be performed by it under this Agreement on or prior to the Closing Date.

(c) Deliverables. Each of the Purchasers shall deliver or cause to be delivered
to the Seller (i) upon receipt of the Seller’s items described in Section 6.1(d)
above, payment of the portion of the Purchase Price set forth opposite each
Purchaser’s name on Schedule 1 applicable for such Closing, in cash by wire
transfer of immediately available funds to an account designated in writing by
Seller prior to the date hereof; (ii) an executed copy of the Investor Rights
Agreement; and (iii) such other documents as the Seller shall reasonably
request.

ARTICLE VII—INDEMNIFICATION AND LIQUIDATED DAMAGES

7.1 Survival of Representations. The representations and warranties of the
Seller and the Purchasers contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement. The Seller’s and the
Purchasers’ warranties and representations shall in no way be affected by any
investigation of the subject matter thereof made by or on behalf of the Seller
or the Purchasers.

7.2 Indemnification. The Seller agrees to indemnify and hold harmless the
Purchasers, their Affiliates, each of their officers, directors, employees and
agents and their respective successors and assigns, from and against any losses,
damages, or expenses which are caused by or arise out of (i) any breach or
default in the performance by the Seller of any covenant or agreement made by
the Seller in this Agreement or in any of the Related Documents; (ii) any breach
of warranty or representation made by the Seller in this Agreement or in any of
the Related Documents; (iii) any and all third party actions, suits,
proceedings, claims, demands, judgments, costs and expenses (including
reasonable legal fees and expenses) incident to any of the foregoing; and
(iv) any enforcement of this indemnification.

 

25



--------------------------------------------------------------------------------

7.3 Indemnity Procedure. The Seller is referred to herein as the “Indemnifying
Party” and the other party or parties claiming indemnity is referred to as the
“Indemnified Party”. An Indemnified Party under this Agreement shall, with
respect to claims asserted against such party by any third party, give written
notice to the Indemnifying Party of any liability which might give rise to a
claim for indemnity under this Agreement within sixty (60) business days of the
receipt of any written claim from any such third party, but not later than
twenty (20) days prior to the date any answer or responsive pleading is due, and
with respect to other matters for which the Indemnified Party may seek
indemnification, give prompt written notice to the Indemnifying Party of any
liability which might give rise to a claim for indemnity; provided, however,
that any failure to give such notice will not waive any rights of the
Indemnified Party except to the extent the rights of the Indemnifying Party are
materially prejudiced.

The Indemnifying Party shall have the right, at its election, to take over the
defense or settlement of such claim by giving written notice to the Indemnified
Party at least fifteen (15) days prior to the time when an answer or other
responsive pleading or notice with respect thereto is required. If the
Indemnifying Party makes such election, it may conduct the defense of such claim
through counsel of its choosing (subject to the Indemnified Party’s approval of
such counsel, which approval shall not be unreasonably withheld), shall be
solely responsible for the expenses of such defense and shall be bound by the
results of its defense or settlement of the claim. The Indemnifying Party shall
not settle any such claim without prior notice to and consultation with the
Indemnified Party, and no such settlement involving any equitable relief or
which might have an adverse effect on the Indemnified Party may be agreed to
without the written consent of the Indemnified Party (which consent shall not be
unreasonably withheld). So long as the Indemnifying Party is diligently
contesting any such claim in good faith, the Indemnified Party may pay or settle
such claim only at its own expense and the Indemnifying Party will not be
responsible for the fees of separate legal counsel to the Indemnified Party,
unless the named parties to any proceeding include both parties or
representation of both parties by the same counsel would be inappropriate due to
conflicts of interest or otherwise. If the Indemnifying Party does not make such
election, or having made such election does not, in the reasonable opinion of
the Indemnified Party proceed diligently to defend such claim, then the
Indemnified Party may (after written notice to the Indemnifying Party), at the
expense of the Indemnifying Party, elect to take over the defense of and proceed
to handle such claim in its discretion and the Indemnifying Party shall be bound
by any defense or settlement that the Indemnified Party may make in good faith
with respect to such claim. In connection therewith, the Indemnifying Party will
fully cooperate with the Indemnified Party should the Indemnified Party elect to
take over the defense of any such claim. The parties agree to cooperate in
defending such third party claims and the Indemnified Party shall provide such
cooperation and such access to its books, records and properties as the
Indemnifying Party shall reasonably request with respect to any matter for which
indemnification is sought hereunder; and the parties hereto agree to cooperate
with each other in order to ensure the proper and adequate defense thereof.

With regard to claims of third parties for which indemnification is payable
hereunder, such indemnification shall be paid by the Indemnifying Party upon the
earlier to occur of: (i) the entry of a judgment against the Indemnified Party
and the expiration of any applicable appeal period, or if earlier, five (5) days
prior to the date that the judgment creditor has the right to execute the
judgment; (ii) the entry of an unappealable judgment or final appellate decision
against the Indemnified Party; or (iii) a settlement of the claim.
Notwithstanding the foregoing, the reasonable expenses of counsel to the
Indemnified Party shall be reimbursed on a current basis by the Indemnifying
Party. With regard to other claims for which indemnification is payable
hereunder, such indemnification shall be paid promptly by the Indemnifying Party
upon demand by the Indemnified Party.

 

26



--------------------------------------------------------------------------------

7.4 Liquidated Damages. The Seller and the Purchasers agree that the Purchasers
will suffer damages if a Breach Event (as defined below) occurs or is ongoing.
The Seller and the Purchasers further agree that it may not be feasible to
ascertain the extent of such damages with precision. If a Breach Event (as
defined below) occurs, then the Purchasers may elect, as liquidated damages, and
in addition to any other remedies legally available to such Purchasers, to
require that the Seller shall pay to the Purchasers liquidated damages at a rate
of 12% per annum of the aggregate outstanding principal amount of Notes payable
monthly in cash at the end of each month (or part thereof) in which the Breach
Event is outstanding.

“Breach Event” means either:

(i) Any breach of any warranty or representation of the Seller as of the date
made in this Agreement or any Related Document which breach, or the facts and
circumstances concerning such breach, has a Material Adverse Effect, provided,
however, that for purposes of this Section 7.4, none of the following, either
alone or in combination, will constitute, or be considered in determining
whether there has been, a Material Adverse Effect: any event, change,
circumstance, effect or other matter resulting from or related to (i) any
outbreak or escalation of war or major hostilities or any act of terrorism,
(ii) changes in laws, GAAP or enforcement or interpretation thereof,
(iii) changes that generally affect the industries and markets in which the
Seller and its Subsidiaries operate, (iv) changes in financial markets, general
economic conditions (including prevailing interest rates, exchange rates,
commodity prices and fuel costs) or political conditions, (v) any failure, in
and of itself, of the Seller to meet any published or internally prepared
projections, budgets, plans or forecasts of revenues, earnings or other
financial performance measures or operating statistics (it being understood that
the facts and circumstances underlying any such failure that are not otherwise
excluded from the definition of a “Material Adverse Effect” may be considered in
determining whether there has been a Material Adverse Effect), (vi) any action
taken or failed to be taken pursuant to or in accordance with this Agreement or
at the request of, or consented to by, the Purchasers, or (vii) the execution or
delivery of this Agreement, the consummation of the transactions contemplated by
this Agreement or the public announcement or other publicity with respect to any
of the foregoing; or

(ii) Any breach by the Seller of any material covenant or obligation under this
Agreement or any Related Document which breach, if capable of being cured, has
not been cured within ten (10) days after notice of such breach has been given
by the holders of a majority in principal amount of Notes to the Seller.

The Seller and the Purchasers have expressly negotiated this Section 7.4, and
have agreed that in light of the circumstances existing at the time of execution
of this Agreement, the liquidated damages expressed herein represent a
reasonable estimate of the harm likely to be suffered by the Purchasers upon the
occurrence of a Breach Event.

 

27



--------------------------------------------------------------------------------

ARTICLE VIII—SECURITY AGREEMENT

8.1 Grant of Security Interest. Seller hereby grants and pledges to the
Purchasers a continuing security interest in the Collateral (as defined below)
to secure prompt repayment of any and all Obligations (as defined in the Notes)
and to secure prompt performance by Seller of each of its covenants and duties
under the Transaction Documents (as defined in the Notes). Except for Permitted
Liens (as defined in the Notes), such security interest constitutes a valid,
second priority security interest in the presently existing Collateral, and will
constitute a valid, second priority security interest in later-acquired
Collateral. Such security interest shall have second priority only to Square 1.
Seller also hereby agrees not to sell, transfer, assign, mortgage, pledge,
lease, grant a security interest in, license (other than in the ordinary course
of Seller’s business), or encumber any of its Intellectual Property.
Notwithstanding any termination of this Agreement or of any filings undertaken
related to Purchasers’ rights under the Codes, the Purchasers’ Lien (as defined
in the Notes) on the Collateral shall remain in effect for so long as any
Obligations are outstanding. Other than pursuant to a Change in Control
Transaction (as defined in the Notes), the Company shall not, and shall cause
its subsidiaries not to, sell, assign, transfer, convey or license any of its
Patents or Trademarks (as defined in Annex A attached hereto) without the prior
written consent of the Purchasers, other than (i) the granting of a security
interest to Square 1 or (ii) the licensing of any of its Patents on a
non-exclusive basis to any third party in the order course of business (it being
understood that such licenses entered into for the first time shall constitute
“ordinary of course of business” so long as such licenses are entered into
primarily to generate revenue for the Seller and not as a means to effectively
dispose of or transfer the economics of owning the applicable Patents).

8.2 Perfection of Security Interest. Seller authorizes Purchasers to file at any
time financing statements, continuation statements and amendments thereto, and
additional security agreements, that (i) either specifically describe the
Collateral or describe the Collateral as all assets of Seller of the kind
pledged hereunder, and (ii) contain any other information required by the Codes
for the sufficiency of filing office acceptance of any financing statement,
continuation statement, or amendment, including whether Seller is an
organization, the type of organization and any organizational identification
number issued to Seller, if applicable. Seller shall have possession of the
Collateral, except where expressly otherwise provided in this Agreement. Where
Collateral is in possession of a third party bailee, Seller shall take such
steps as Purchasers reasonably request for Purchasers to, subject to the rights
of Square 1 or the rights of the Seller under the Square 1 Loan Documents (as
defined in the Notes) (i) obtain an acknowledgment, in form and substance
satisfactory to Purchasers, of the bailee that the bailee holds such Collateral
for the benefit of Purchasers, and (ii) obtain “control” of any Collateral
consisting of investment property, deposit accounts, letter-of-credit rights or
electronic chattel paper (as such items and the term “control” are defined in
Revised Article 9 of the Uniform Commercial Code) by causing the securities
intermediary or depositary institution or issuing banks to execute a control
agreement in form and substance satisfactory to Purchasers. Seller will not
create any chattel paper without placing a legend on the chattel paper
acceptable to Purchasers indicating that Purchasers have a security interest in
the chattel paper (together with Square 1 (if applicable)). Seller shall take
such other actions as Purchasers request to perfect their security interests
granted under this Agreement. The Seller shall pay any and all third party
expenses incurred by the Purchasers in connection with the preparation and
filing of any such perfection documents. The Seller represents and warrants that
all of the representations and warranties contained in the Square 1 Loan
Documents with respect to the Collateral are true and

 

28



--------------------------------------------------------------------------------

correct as of the date hereof, and the Seller agrees to comply with all of the
Seller’s obligations contained in the Square 1 Loan Documents with respect to
the Collateral. In the event the Square 1 Facility is repaid in full, the Seller
shall, and shall cause its Subsidiaries to, enter into an additional security
agreement with respect to the Collateral in form and substance reasonably
satisfactory to the Purchasers.

8.3 Collateral Definitions.

“Collateral” means the property described on Annex A attached hereto and all
Negotiable Collateral to the extent not described on Annex A, except to the
extent any such property (i) is nonassignable by its terms without the consent
of the licensor thereof or another party (but only to the extent such
prohibition on transfer is enforceable under applicable law, including without
limitation under the Codes), (ii) the granting of a security interest therein is
contrary to applicable law, provided that upon the cessation of any such
restriction or prohibition, such property shall automatically become part of the
Collateral, (iii) constitutes the capital stock of a controlled foreign
corporation (as defined in the Internal Revenue Code of 1986, as amended, and
the regulations thereunder), in excess of 65% of the voting power of all classes
of capital stock of such controlled foreign corporations entitled to vote, or
(iv) property (including any attachments, accessions or replacements) that is
subject to a Lien (as defined in the Notes) that is permitted pursuant to clause
(b) of the definition of Permitted Liens (as defined in the Notes), if the grant
of a security interest with respect to such property pursuant to this Agreement
would be prohibited by the agreement creating such Permitted Lien or would
otherwise constitute a default thereunder, provided, that such property will be
deemed “Collateral” hereunder upon the termination and release of such Permitted
Lien.

“Codes” means the New York and Delaware Uniform Commercial Codes as amended or
supplemented from time to time.

“Negotiable Collateral” means all of the Seller’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and the Seller’s
books and records relating to any of the foregoing.

8.4 Multiple Secured Parties. Each Purchaser agrees to be bound by the
provisions of Annex B attached hereto appointing Tail Wind as collateral agent
with respect to the Collateral and to enforce the security interest hereunder.
In the event of any foreclosure or other realization on any of the Collateral,
the proceeds thereof shall be distributed to the Purchasers pro rata based on
the respective amounts outstanding under the Notes.

ARTICLE IX—MISCELLANEOUS

9.1 Further Assurances. Each party agrees to cooperate fully with the other
parties and to execute such further instruments, documents and agreements and to
give such further written assurances as may be reasonably requested by any other
party to better evidence and reflect the transactions described herein and
contemplated hereby and to carry into effect the intents and purposes of this
Agreement, and further agrees to take promptly, or cause to be taken, all
actions, and to do promptly, or cause to be done, all things necessary, proper
or advisable

 

29



--------------------------------------------------------------------------------

under applicable law to consummate and make effective the transactions
contemplated hereby, to obtain all necessary waivers, consents and approvals, to
effect all necessary registrations and filings, and to remove any injunctions or
other impediments or delays, legal or otherwise, in order to consummate and make
effective the transactions contemplated by this Agreement for the purpose of
securing to the parties hereto the benefits contemplated by this Agreement.

9.2 Fees and Expenses. The parties hereto shall pay their own costs and expenses
in connection herewith, except that the Seller shall pay to (a) The Tail Wind
Fund Ltd. (“Tail Wind”) a non-refundable sum equal to $45,000 as and for legal
and due diligence expenses incurred in connection herewith, $10,000 of which
amount has been previously paid, and (b) [Wolverine] (“Wolverine”) a
non-refundable sum equal to $10,000 as and for legal and due diligence expenses
incurred in connection herewith, none of which has been previously paid. The
balance of such expense amount due each Purchaser, together with any
out-of-pocket expenses incurred by such Purchaser in connection with the
security interest granted hereunder and under the Guaranty, may be offset from
the funds being transferred hereunder as the Purchase Price from such Purchaser.
The Seller shall pay all fees and expenses of any placement agents, finders and
escrow agents engaged by Seller in connection with the transactions contemplated
by this Agreement pursuant to a separate agreement between Seller and such
parties.

9.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address specified in this Section prior to 8:00 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a business day or later than 8:00 p.m. (New York City time) on
any business day, (c) the business day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service such as Federal Express, or
(d) actual receipt by the party to whom such notice is required to be given. The
address for such notices and communications shall be as follows:

If to the Purchasers at each Purchaser’s address set forth under its name on
Schedule 1 attached hereto, or with respect to the Seller, addressed to:

Local Corporation

7555 Irvine Center Drive

Irvine, CA 92618

Attention: Kenneth Cragun, CFO

Facsimile No.: 949 -784-0880

Email: kcragun@local.com

or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice. Copies of notices to any Purchaser shall be sent to the
addresses, if any, listed on Schedule 1 attached hereto, with a copy to:

Peter J. Weisman, P.C.

2 Rector Street, 3rd Floor

New York, NY 10006

 

30



--------------------------------------------------------------------------------

Unless otherwise stated above, such communications shall be effective when they
are received by the addressee thereof in conformity with this Section. Any party
may change its address for such communications by giving notice thereof to the
other parties in conformity with this Section.

9.4 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
enforced in accordance with the laws of the State of New York without reference
to the conflicts of laws principles thereof.

9.5 Jurisdiction and Venue. This Agreement shall be subject to the exclusive
jurisdiction of the Federal District Court, Southern District of New York and if
such court does not have proper jurisdiction, the State Courts of New York
County, New York. The parties to this Agreement agree that any breach of any
term or condition of this Agreement shall be deemed to be a breach occurring in
the State of New York by virtue of a failure to perform an act required to be
performed in the State of New York and irrevocably and expressly agree to submit
to the jurisdiction of the Federal District Court, Southern District of New York
and if such court does not have proper jurisdiction, the State Courts of New
York County, New York for the purpose of resolving any disputes among the
parties relating to this Agreement or the transactions contemplated hereby. The
parties irrevocably waive, to the fullest extent permitted by law, any objection
which they may now or hereafter have to the laying of venue of any suit, action
or proceeding arising out of or relating to this Agreement, or any judgment
entered by any court in respect hereof brought in New York County, New York, and
further irrevocably waive any claim that any suit, action or proceeding brought
in Federal District Court, Southern District of New York and if such court does
not have proper jurisdiction, the State Courts of New York County, New York has
been brought in an inconvenient forum. Each of the parties hereto consents to
process being served in any such suit, action or proceeding, by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 9.5 shall affect
or limit any right to serve process in any other manner permitted by law.

9.6 Successors and Assigns. This Agreement is personal to each of the parties
and may not be assigned without the written consent of the other parties;
provided, however, that any of the Purchasers shall be permitted to assign this
Agreement to any Person to whom it assigns or transfers securities issued or
issuable pursuant to this Agreement. Any assignee must be an “accredited
investor” as defined in Rule 501(a) promulgated under the Securities Act.

9.7 Severability. If any provision of this Agreement, or the application
thereof, shall for any reason or to any extent be invalid or unenforceable, the
remainder of this Agreement and application of such provision to other persons
or circumstances shall continue in full force and effect and in no way be
affected, impaired or invalidated.

9.8 Entire Agreement. This Agreement and the other agreements and instruments
referenced herein constitute the entire understanding and agreement of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings.

 

31



--------------------------------------------------------------------------------

9.9 Other Remedies. Except as otherwise provided herein, any and all remedies
herein expressly conferred upon a party shall be deemed cumulative with and not
exclusive of any other remedy conferred hereby or by law, or in equity on such
party, and the exercise of any one remedy shall not preclude the exercise of any
other.

9.10 Amendment and Waivers. Subject to Section 5.12, any term or provision of
this Agreement may be amended, and the observance of any term of this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively) only by a writing signed by the Seller and the
holders of at least 75% in principal amount of outstanding Notes, and such
waiver or amendment, as the case may be, shall be binding upon all Purchasers.
The waiver by a party of any breach hereof or default in the performance hereof
shall not be deemed to constitute a waiver of any other default or any
succeeding breach or default. This Agreement may not be amended or supplemented
by any party hereto except pursuant to a written amendment executed by the
Seller and the holders of at least 75% in principal amount of outstanding Notes.
No amendment shall be effected to impact a holder of Notes in a
disproportionately adverse fashion without the consent of such individual holder
of Notes.

9.11. Termination. This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Seller and the other Purchasers, by written notice to
the Seller, or by Seller, with written notice to Purchasers, if the Closing has
not been consummated on or before the tenth day following the date hereof;
provided, however, that no such termination will affect the right of any party
to sue for any breach by the other party (or parties).

9.12 No Waiver. The failure of any party to enforce any of the provisions hereof
shall not be construed to be a waiver of the right of such party thereafter to
enforce such provisions.

9.13 Construction of Agreement; Knowledge. For purposes of this Agreement, the
term “knowledge,” when used in reference to a corporation means the knowledge of
the directors and executive officers of such corporation (including, if
applicable, any person designated as a chief scientific, medical or technical
officer) assuming such persons shall have made inquiry that is customary and
appropriate under the circumstances to which reference is made, and when used in
reference to an individual means the knowledge of such individual assuming the
individual shall have made inquiry that is customary and appropriate under the
circumstances to which reference is made.

9.14 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original as against any party whose signature appears
thereon and all of which together shall constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as signatories. In the event that any signature is delivered by
email or facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such email or facsimile signature
page were an original thereof.

9.15 No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the parties hereto and their respective heirs, personal representatives, legal
representatives, successors and permitted assigns, any rights or remedies under
or by reason of this Agreement.

 

32



--------------------------------------------------------------------------------

9.16 Waiver of Trial by Jury. THE PARTIES HERETO IRREVOCABLY WAIVE TRIAL BY JURY
IN ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

9.17 Each Purchaser acknowledges and agrees that it has been represented by its
own separate legal counsel in their review and negotiation of this Agreement and
with respect to the transactions contemplated hereby. For reasons of
administrative convenience only, this Agreement has been prepared by Peter J.
Weisman, P.C. (counsel for Tail Wind). Such counsel does not represent all of
the Purchasers but only Tail Wind. The Company has elected to provide all
Purchasers with the same terms and Agreement for the convenience of the Company
and not because it was required or requested to do so by the Purchasers. The
Company acknowledges that such procedure with respect to this Agreement in no
way creates a presumption that the Purchasers are in any way acting in concert
or as a group with respect to this Agreement or the transactions contemplated
hereby or thereby.

[Signature Page Follows]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

SELLER:

LOCAL CORPORATION

 

By:   /s/ Kenneth S. Cragun Name:   Kenneth S. Cragun Title:     CFO

PURCHASERS:

THE TAIL WIND FUND LTD.

By:         CIM INVESTMENT MANAGEMENT LTD., as investment manager

 

  By:   /s/ Daniel A. Nye   Name: Daniel A. Nye, CFA   Title: Portfolio Manager

WOLVERINE FLAGSHIP FUND TRADING LIMITED

 

By:   /s/ Kenneth Nadel             Name: Kenneth Nadel Title: Chief Operating
Officer



--------------------------------------------------------------------------------

Schedule 1 to Convertible Note and Warrant Purchase Agreement dated as of April
10, 2013

Purchasers and Principal Amount of Notes and Warrants

 

Name, Address, Fax Number and

Email of Purchaser

  

Copies of Notices to:

   Closing         Principal
Amount of Notes      Common Stock
Underlying
Warrants1      Purchase Price  

The Tail Wind Fund Ltd.

c/o CIM Investment Management Ltd.

Attn: Daniel Nye

8 Waterloo Place, Fourth Floor

London SW1Y 4BE, UK

Fax: 011-44-207-468-7630

Email: d.nye@ciminvest.com

  

Peter J. Weisman, P.C.

Two Rector Street

Third Floor

New York, NY 10006

Email: pweisman@pweisman.com

   $ 2,500,000.00         373,134       $ 2,500,000.00   

Wolverine Flagship Fund Trading

Limited

175 West Jackson Blvd., 2nd Floor

Chicago, IL 60604

Attn: Kenneth Nadel

Email: knadel@wolvefunds.com

  

Michael Adelstein, Esq.

Greenberg Traurig LLP

200 Park Ave

New York New York 10166

Email: Adelsteinm@gtlaw.com

Fax: (212) 805-9222

 

And to: John Ziegelman

Ziegelman@wolvefunds.com

   $ 2,500,000.00         373,134       $ 2,500,000.00   

Totals:

      $ 5,000,000.00         746,268       $ 5,000,000.00   

 

1  Insert 30% of Purchase Price divided by Conversion Price (as set forth in the
Notes).



--------------------------------------------------------------------------------

ANNEX A

 

DEBTOR:    LOCAL CORPORATION SECURED PARTIES:   

THE TAIL WIND FUND LTD.

WOLVERINE FLAGSHIP FUND TRADING LIMITED

ANNEX A

COLLATERAL DESCRIPTION ATTACHMENT TO SECURITY AGREEMENT CONTAINED IN ARTICLE
VIII OF CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT

All personal property of Local Corporation (herein referred to as “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(a) all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), financial assets, general intangibles (including without
limitation all Patents, Trademarks, Copyrights, Intellectual Property Licenses,
goodwill, payment intangibles and software), goods (including fixtures),
instruments (including promissory notes), inventory (including all goods held
for sale or lease or to be furnished under a contract of service, and including
returns and repossessions), investment property (including securities and
securities entitlements), letter of credit rights, money, and all of Debtor’s
books and records with respect to any of the foregoing, and the computers and
equipment containing said books and records; and

(b) any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the New York Uniform Commercial Code,
as amended or supplemented from time to time, including revised Article 9 of the
Uniform Commercial Code-Secured Transactions.

As used herein, the following initially capitalized terms shall have the
following meanings:

“Copyrights” means any and all copyrights and copyright registrations, including
without limitation the copyright registrations and recordings listed on Schedule
I attached hereto, if any, and (i) all reissues, continuations, extensions or
renewals thereof, (ii) all income, royalties, damages and payments now and
hereafter due and/or payable under and with respect thereto, subject to payment
to any co-owner of its, his or her share thereof, including without limitation
payments under all licenses entered into in connection therewith and damages and
payments for past or future infringements thereof, (iii) the right to sue for
past, present and future infringements thereof, and (iv) all of the Debtor’s
rights corresponding thereto throughout the world.

“Intellectual Property Licenses” means any and all rights under or interest in
any Patent, Trademark, Copyright or other intellectual property under a license
agreement, whether verbal or in writing, regardless of whether Debtor is a
licensee or licensor under any such license agreement, including without
limitation all the intellectual property licenses listed on Schedule I



--------------------------------------------------------------------------------

attached hereto, if any, and also including without limitation software license
agreements with any other party, and also including all of the Debtor’s rights
corresponding to Debtor’s Intellectual Property Licenses throughout the world,
but specifically excluding those licenses set forth on Schedule I and identified
as “Excluded Licenses” and any amendments thereto, as well as any immaterial
license agreements where debtor is the licensee and the grant of a security
interest therein is prohibited without further action, where “immaterial” shall
refer to license agreements which are not essential to the Seller’s operations
as a whole and which do not constitute a material value to the Seller.

“Patents” means any and all patents and patent applications, including without
limitation the patents and patent applications listed on Schedule I hereto and
all continuations, divisionals, provisionals, continuations in part, or reissues
of applications related to patents thereon, and (i) all renewals thereof,
(ii) all income, royalties, damages and payments now and hereafter due and/or
payable under and with respect thereto, subject to payment to any co-owner or
inventor of its, his or her share thereof, including without limitation payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements or dilutions thereof, (iii) the right to sue
for past, present and future infringements thereof, and (iv) all of the Debtor’s
rights corresponding thereto throughout the world.

“Trademarks” means any and all trademarks, trade names, trade styles, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including without limitation the registered
trademarks listed on Schedule I hereto, and (i) all renewals thereof, (ii) all
income, royalties, damages and payments now and hereafter due and/or payable
under and with respect thereto, subject to payment to any co-owner of its, his
or her share thereof, including without limitation payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iii) the right to sue for past, present and
future infringements and dilutions thereof, (iv) the goodwill of the Debtor’s
business symbolized by the foregoing and connected therewith, and (v) all of the
Debtor’s rights corresponding thereto throughout the world.



--------------------------------------------------------------------------------

SCHEDULE I

Patents and Patent Applications

 

Owner*

  

Short Title

   Country    Status    Application/
Issuance
Number      Filing
Date     

Inventors

Local Corporation

   Searches Assisted by Multi-Level Menus    US    Issued      7,062,453        
08/31/2000       Heath B. Clarke

Local Corporation

   Search Selections with Supplier Information    US    Issued      7,890,378   
     12/14/2005       Heath B. Clarke

Local.com Corporation

   Rewarding User For Search Selections    US    Pending      12/985,277        
01/05/2011       Heath B. Clarke

Local Corporation

   Dynamic adjustment of Telephone Listings    US    Issued      7,596,218      
  05/30/2003       William A. Montemer

Local Corporation

   Dynamic adjustment of Telephone Listings    US    Issued      8,306,208      
  08/07/2009       William A. Montemer

Local Corporation

   Dynamic adjustment of Telephone Listings    US    Pending      13/669,870   
     11/06/2012       William A. Montemer

Local Corporation

   Directory assistance using keywords    US    Issued      7,200,413        
07/30/2003       William A. Montemer, Heath B. Clarke

Local Corporation

   Bidding for directory assistance    US    Issued      7,715,857        
03/23/2006       William A. Montemer, Heath B. Clarke

Local Corporation

   Bidding for Directory Assistance    US    Issued      8,359,049        
03/25/2010       William A. Montemer, Heath B. Clarke

Local Corporation

   Using Rules to Influence Search Results    US    Pending      11/302,506   
     12/12/2005       William Bertovich, Stephen Ely, Heath B. Clarke

Local Corporation

   Determining A Search Center    US    Pending      11/302,412        
12/12/2005       William Bertovich, Stephen Ely

Local Corporation

   Advertising based on Semantical Keywords    US    Pending      11/452,607   
     06/13/2006       Ian Harcourt Niles, Heath B. Clarke



--------------------------------------------------------------------------------

Owner*

  

Short Title

   Country    Status    Application/
Issuance
Number      Filing
Date     

Inventors

Local Corporation

   Bulk Web Domain Generation    US    Issued      8,312,125         03/12/2010
      Adam Rioux

Local Corporation

   Bulk Web Domain Generation    US    Pending      13/675,340        
11/13/2012       Adam Rioux

Local Corporation

   Geocoding related Webpages    US    Issued      7,231,405         01/10/2005
      Sam Xia

Local Corporation

   Indexing Found Geocodes with Webpages    US    Issued      7,822,705        
06/11/2007       Sam Xia

Local Corporation

   Indexing Found Geocodes with Webpages    US    Issued      8,176,082        
09/22/2010       Sam Xia

Local Corporation

   Search Engine Indexing Techniques    US    Pending      13/438,339        
04/03/2012       Sam Xia

Local Corporation

   Provision Of Localized Shopping Based On Geocodes    US    Issued     
8,032,427         04/03/2007       Roger Spreen

Local Corporation

   System for Providing Localized Shopping Information    US    Pending     
13/238,489         09/21/2011       Roger Spreen

Local Corporation

   Methods and Systems for Enhanced Directory Assistance Using Wireless
Messaging Protocols    US    Pending      13/746,932         01/22/2013      
William A. Montemer, Heath B. Clarke

 

* The USPTO may not list Local Corporation as the recorded owner or assignee of
all of the above patents. Instead, the owner or assignee of some of the patents
may be listed as Interchange Corporation or Local.com Corporation. Local
Corporation changed its name from Interchange Corporation to Local.com
Corporation on October 26, 2006. Local Corporation changed its name from
Local.com Corporation to Local Corporation on September 14, 2012. Additionally,
certain patent applications may not list Local Corporation as the owner, whether
using our current or past corporate names. However, Local Corporation maintains
ownership of all of such patents because any patents not recorded in our name
are “child patents” of “parent patents” for which we have validly executed
patent assignments with the inventors.



--------------------------------------------------------------------------------

Trademarks and Trademark Applications

 

Owner

  

Trademark

   Country    Status    Application/
Serial
Number      Filing
Date      Issuance
Date      Registration
Number  

Local Corporation

   Local.com (text)    US    Live      77112902         2/21/2007        
9/16/2008         3500667   

Local Corporation

   Local.com (design)    US    Live      77112860         2/21/2007        
9/23/2008         3503576   

Local Corporation

   Local.com (design)    US    Live      85125594         9/9/2010        
2/21/2012         4102997   

Local Corporation

   Local Connect    US    Live      77422846         3/14/2008         4/7/2009
        3601313   

Local Corporation

   Local Promote    US    Live      77428756         3/21/2008        
10/21/2008         3520012   

Local Corporation

   Local Premium    US    Live      85094751         7/8/2010         3/3/2012
        4080890   

Local Corporation

   Pay Per Connect    US    Live      78494385         10/4/2004        
6/13/2006         3105334   

Local Corporation

   ePilot    US    Live      78441832         6/24/2004         1/24/2006      
  3049162   

Local Corporation

   Paid Search Plus    US    Live      78420710         5/18/2004        
12/6/2005         3023199   

Local Corporation

   Network Advantage    US    Live      78420701         5/18/2004        
12/6/2005         3023198   

Local Corporation

   Keyword DNA    US    Live      78358415         1/27/2004         3/14/2006
        3067433   

Local Corporation

   OCTANE360 (design)    US    Live      77905648         1/5/2010        
8/3/2010         3828216   

Local Corporation

   Spreebird    US    Live      85261391         3/8/2011         12/6/2011   
     4068681   

Local Corporation

   Launch by Local    US    Live      85765742         10/29/2012        
Pending         N/A   



--------------------------------------------------------------------------------

Intellectual Property Licenses

Local Corporation is licensee to an Amended and Restated Data Agreement, as
amended, between itself and Acxiom Corporation dated October 31, 2007.

Local Corporation has LSN partners that license its US Patent No. 7,231,405 per
the terms of Local Corporation’s agreement with such partners.

Local Corporation is licensee to the Pluck Services Agreement entered into by
and between itself and Pluck Corporation on September 30, 2009.

Local Corporation is licensee to the Omniture Service Order, as amended, entered
into by and between itself and Adobe Systems, Inc. on July 29, 2005.

Local Corporation has additional license agreements as licensee for products
with Datameer, Inc., Zip Code Download, Urban Mapping, Inc., and Alias-I
(LingPipe), and MaxMind, Inc.

Excluded Licenses

Local Corporation is licensee to a License Agreement by and between itself and
Overture Services, Inc. dated October 17, 2005. The License Agreement is not
material to the operations of Local Corporation and its subsidiaries.



--------------------------------------------------------------------------------

ANNEX B

THE AGENT

1. Appointment. The Purchasers (all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided in the Convertible
Note and Warrant Purchase Agreement to which this Annex B is attached (the
“Agreement”)), by their acceptance of the benefits of the Agreement, hereby
designate Tail Wind to act as the Purchasers’ agent with respect to all matters
pertaining to the Collateral under the Agreement and under the Guaranty
(“Agent”), including without limitation possession, perfection and foreclosure
thereon. Each Purchaser shall be deemed irrevocably to authorize the Agent to
take such action on its behalf under the provisions of the Agreement and any
other Related Document and the Codes and to exercise such powers and to perform
such duties hereunder and thereunder as are specifically delegated to or
required of the Agent by the terms hereof and thereof and such other powers as
are reasonably incidental thereto. The Agent may perform any of its duties
hereunder by or through its agents or employees.

2. Nature of Duties. The Agent shall have no duties or responsibilities except
those expressly set forth in the Agreement. Neither the Agent nor any of its
partners, members, shareholders, officers, directors, employees or agents shall
be liable for any action taken or omitted by it as such under the Agreement or
hereunder or in connection herewith or therewith, be responsible for the
consequence of any oversight or error of judgment or answerable for any loss,
unless caused solely by its or their gross negligence or willful misconduct as
determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction. The duties of the Agent shall be mechanical and
administrative in nature; the Agent shall not have by reason of the Agreement or
any other Related Document a fiduciary relationship in respect of the Seller or
any subsidiary thereof (“Debtors”) or any Purchaser; and nothing in the
Agreement or any other Related Document, expressed or implied, is intended to or
shall be so construed as to impose upon the Agent any obligations in respect of
the Agreement or any other Related Document except as expressly set forth herein
and therein.

3. Lack of Reliance on the Agent. Independently and without reliance upon the
Agent, each Purchaser, to the extent it deems appropriate, has made and shall
continue to make (i) its own independent investigation of the financial
condition and affairs of the Company and its subsidiaries in connection with
such Purchaser’s investment in the Debtors, the creation and continuance of the
Obligations, the transactions contemplated by the Related Documents, and the
taking or not taking of any action in connection therewith, and (ii) its own
appraisal of the creditworthiness of the Company and its subsidiaries, and of
the value of the Collateral from time to time, and the Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Purchaser with any credit, market or other information with respect thereto,
whether coming into its possession before any Obligations are incurred or at any
time or times thereafter. The Agent shall not be responsible to the Debtors or
any Purchaser for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectability, priority or sufficiency of the
Agreement or any other Related Document, or for the financial condition of the
Debtors or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Agreement or any other Related Document, or the
financial condition of the Debtors, or the value of any of the Collateral, or
the existence or possible existence of any default or Event of Default under the
Agreement, the Notes or any of the other Related Documents.



--------------------------------------------------------------------------------

4. Certain Rights of the Agent. The Agent shall have the right to take any
action with respect to the Collateral, on behalf of all of the Purchasers. To
the extent practical, the Agent shall request instructions from the Purchasers
with respect to any material act or action (including failure to act) in
connection with the Agreement or any other Related Document, and shall be
entitled to act or refrain from acting in accordance with the instructions of
Purchasers holding a majority in principal amount of Notes (based on
then-outstanding principal amounts of Notes at the time of any such
determination); if such instructions are not provided despite the Agent’s
request therefor, the Agent shall be entitled to refrain from such act or taking
such action, and if such action is taken, shall be entitled to appropriate
indemnification from the Purchasers in respect of actions to be taken by the
Agent; and the Agent shall not incur liability to any person or entity by reason
of so refraining. Without limiting the foregoing, (a) no Purchaser shall have
any right of action whatsoever against the Agent as a result of the Agent acting
or refraining from acting hereunder in accordance with the terms of the
Agreement or any other Related Document, and the Debtors shall have no right to
question or challenge the authority of, or the instructions given to, the Agent
pursuant to the foregoing, and (b) the Agent shall not be required to take any
action which the Agent believes (i) could reasonably be expected to expose it to
personal liability or (ii) is contrary to this Agreement, the Related Documents
or applicable law.

5. Reliance. The Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, statement, certificate, telex,
teletype or telecopier message, cablegram, radiogram, order or other document or
telephone message signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to the Agreement and the other Related
Documents and its duties thereunder, upon advice of counsel selected by it, and
upon all other matters pertaining to this Agreement and the other Related
Documents and its duties thereunder, upon advice of other experts selected by
it. Anything to the contrary notwithstanding, the Agent shall have no obligation
whatsoever to any Purchaser to assure that the Collateral exists or is owned by
the Debtors or is cared for, protected or insured or that the liens granted
pursuant to the Agreement have been properly or sufficiently or lawfully
created, perfected, or enforced or are entitled to any particular priority.

6. Indemnification. To the extent that the Agent is not reimbursed and
indemnified by the Debtors, the Purchasers will jointly and severally reimburse
and indemnify the Agent, in proportion to their initially purchased respective
principal amounts of Notes, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Agent in performing its duties hereunder
or under the Agreement or any other Related Document, or in any way relating to
or arising out of the Agreement or any other Related Document except for those
determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction to have resulted solely from the Agent’s own gross
negligence or willful misconduct. Prior to taking any action hereunder as Agent,
the Agent may require each Purchaser to deposit with it sufficient sums as it
determines in good faith is necessary to protect the Agent for costs and
expenses associated with taking such action.



--------------------------------------------------------------------------------

7. Resignation by the Agent.

(a) The Agent may resign from the performance of all its functions and duties
under the Agreement and the other Related Documents at any time by giving 30
days’ prior written notice (as provided in the Agreement) to the Debtors and the
Purchasers. Such resignation shall take effect upon the appointment of a
successor Agent pursuant to clauses (b) and (c) below.

(b) Upon any such notice of resignation, the Purchasers, acting by a
majority-in-interest, shall appoint a successor Agent hereunder.

(c) If a successor Agent shall not have been so appointed within said 30-day
period, the Agent shall then appoint a successor Agent who shall serve as Agent
until such time, if any, as the Purchasers appoint a successor Agent as provided
above. If a successor Agent has not been appointed within such 30-day period,
the Agent may petition any court of competent jurisdiction or may interplead the
Debtors and the Purchasers in a proceeding for the appointment of a successor
Agent, and all fees, including, but not limited to, extraordinary fees
associated with the filing of interpleader and expenses associated therewith,
shall be payable by the Debtors on demand.

(d) Upon the acceptance of any appointment as Agent hereunder by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent and the
retiring Agent shall be discharged from its duties and obligations under the
Agreement. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of the Agreement including this Annex B shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent.

8. Rights with respect to Collateral. Each Purchaser agrees with all other
Purchasers and the Agent (i) that it shall not, and shall not attempt to,
exercise any rights with respect to its security interest in the Collateral,
whether pursuant to any other agreement or otherwise (other than pursuant to
this Agreement), or take or institute any action against the Agent or any of the
other Purchasers in respect of the Collateral or its rights hereunder (other
than any such action arising from the breach of this Agreement) and (ii) that
such Purchaser has no other rights with respect to the Collateral other than as
set forth in this Agreement and the other Related Documents.